


 
“***” = CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED    
Execution Version
 




STOCK PURCHASE AND CONTRIBUTION AGREEMENT


AMONG


COALOGIX HOLDINGS, INC.


COALOGIX INC.


AND


ITS STOCKHOLDERS


DATED AS OF JULY 28, 2011






 




--------------------------------------------------------------------------------




STOCK PURCHASE AND CONTRIBUTION AGREEMENT
This STOCK PURCHASE AND CONTRIBUTION AGREEMENT, dated as of July 28, 2011 (this
“Agreement”), is made by and among CoaLogix Inc., a Delaware corporation (the
“Company”), the parties named on Schedule I (collectively, the “Sellers”), and
CoaLogix Holdings, Inc., a New York corporation (“Buyer”).
RECITALS
A.    The Sellers collectively own all of the outstanding shares of Capital
Stock of the Company (the “Shares”); and
B.    The Company directly or indirectly owns 100% of the Capital Stock of
CoaLogix Technology Holdings Inc., a Delaware corporation, CoaLogix Solutions
Inc., a Delaware corporation, CoaLogix International Co. Limited, a Hong Kong
company, CoaLogix Tech LLC, a Delaware limited liability company, SCR-Tech LLC,
a North Carolina limited liability company, and MetalliFix LLC, a Delaware
limited liability company (such entities, collectively with the Company and all
other Subsidiaries of the Company, if any, the “Transferred Companies”); and
C.    The Sellers desire to sell to Buyer, and Buyer desires to purchase from
the Sellers, all of the Shares (other than the Rollover Shares, which will be
contributed to the Buyer pursuant to the Contribution Agreements), on the terms
and subject to the conditions set forth herein.
Accordingly, in consideration of the mutual covenants, conditions and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Sellers and Buyer
intending to be legally bound agree as follows:
ARTICLE I


DEFINITIONS
SECTION 1.1.    Definitions
. For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:
“Acorn” means Acorn Energy, Inc., a Delaware corporation and a Seller hereunder.
“Acquisition Proposal” means any offer or proposal concerning any (a) merger,
consolidation, other business combination or similar transaction involving
Acorn, the Company or any other Transferred Company; (b) sale, lease or other
disposition directly or indirectly by merger, consolidation, business
combination, share exchange, joint venture or otherwise, of assets of the
Company (including Capital Stock of any other Transferred Company) or any other
Transferred Company representing *** percent (***%) or more of the consolidated
assets, revenues or net income of the Company and the other Transferred
Companies; (c) issuance or sale or other disposition (including by way of
merger, consolidation, business combination, share exchange, joint venture or
similar transaction) of Capital Stock representing *** percent (***%) or more of
the voting power of Acorn or the Company; (d) transaction or series of
transactions in which any Person will acquire beneficial ownership or the right
to acquire beneficial ownership or




--------------------------------------------------------------------------------




any group has been formed which beneficially owns or has the right to acquire
beneficial ownership of, Capital Stock representing *** percent (***%) or more
of the voting power of Acorn or the Company or (e) any combination of the
foregoing (in each case, other than the transactions contemplated by this
Agreement, the Contribution Agreements or any other proposal from Buyer).
“Action” means any claim, action, suit, litigation, arbitration or other
proceeding by or before any Governmental Entity or arbitral body.
“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such specified Person.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Base Purchase Price” is an amount equal to $101,000,000.
“Benefit Plan” has the meaning set forth in Section 4.7(a).
“Business” means selective catalytic reduction catalyst and management services
including the selling, cleaning, rejuvenation and regeneration of selective
catalytic reduction catalysts and managing such catalysts for utilities and
independent power producers, flow correction, selective catalytic reduction
database development and computer simulation (deactivation and operation),
ammonia injection tuning and consulting for design and operation of selective
catalytic reduction systems, in each case occurring anywhere in North America,
China or the rest of the world.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in Charlotte, North Carolina, or New York, New York are
required or authorized by Law or executive order to be closed.
“Buyer” has the meaning set forth in the introductory paragraph hereof.
“Buyer Benefit Plans” has the meaning set forth in Section 7.1(a).
“Buyer Indemnitees” has the meaning set forth in Section 10.1(a).
“Buyer Material Adverse Effect” means ***.
“Cap” has the meaning set forth in Section 10.1(a).
“Capital Appreciation Rights Plan” means the CoaLogix, Inc. and Subsidiaries
Capital Appreciation Rights Plan, dated as of April 9, 2008.
“Capital Stock” means capital stock of or other type of equity interest in a
Person.
“Cash-Out Stock Options” means any stock options to purchase shares of Common
Stock under the Stock Option Plan other than the Rollover Options.
“China” means the following provinces, regions and municipalities of the
People's Republic of China: Anhui, Fujian, Gansu, Guangdong, Guizhou, Hainan,
Hebei, Heilongjiang, Henan, Hubei, Hunan, Jiangsu, Jiangxi, Jilin, Liaoning,
Qinghai, Shaanxi, Shandong, Shanxi, Sichuan, Taiwan, Yunnan, Zhejiang, Guangxi,
Nei Mongol (Inner Mongolia), Ningxia, Xinjiang




--------------------------------------------------------------------------------




Uygur, Xizang (Tibet), Beijing, Chongqing, Shanghai, Tianjin, Hong Kong and
Macau.
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” has the meaning set forth in Section 2.2.
“Closing Statement Arbitrator” means PriceWaterhouseCoopers LLP, or if
PriceWaterhouseCoopers LLP declines to act in such capacity, any other
accounting firm of national repute mutually acceptable to the Buyer and Sellers
holding a Majority in Interest, or if such parties cannot mutually agree on a
Closing Statement Arbitrator, an accounting firm of national repute mutually
selected by (i) an accounting firm of national repute selected by Buyer and
(ii) an accounting firm of national repute selected by Sellers holding a
Majority in Interest.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means common stock, par value $0.001, of the Company.
“Company” has the meaning set forth in the introductory paragraph hereof.
“Company Material Adverse Effect” means ***.
“Company Stock Options” has the meaning set forth in Section 4.2(a).
“Computer Software” means currently used versions of all computer software
applications needed to administer *** portions of the Transferred Companies'
Business, including all object code, all executables, and all available source
code owned by the Transferred Companies relating thereto.
“Confidentiality Agreement” has the meaning set forth in Section 6.10(a).
“Contribution Agreements” means the Contribution and Subscription Agreements
between the Buyer and each of *** with respect to their respective Rollover
Shares, substantially in the form attached hereto as Exhibit A.
“Control” or “Controlled” means, as for any Person, the possession, directly or
indirectly of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
“Controlled Group Liability” means any and all Liabilities (a) under Title IV of
ERISA; (b) under Section 302 or 4068(a) of ERISA; (c) under Section  430 or 4971
of the Code or Section 303(k) of ERISA; and (d) for violation of the
continuation coverage requirements of Sections 601 et seq. of ERISA and
Section 4980B of the Code or the group health requirements of Sections 701 et
seq. of ERISA and Sections 9801 et seq. of the Code, in the case of each of the
foregoing clauses (a) through (d), with respect to Sellers or any of their
respective Affiliates (other than the Transferred Companies).
“Covered Employee” has the meaning set forth in Section 7.3(a)(ii).
“Current Assets” means the amount of current assets of the Transferred Companies
on a consolidated basis as of the Closing as determined in accordance with GAAP,
including ***.
“Current Liabilities” means the amount of current liabilities of the Transferred
Companies




--------------------------------------------------------------------------------




on a consolidated basis as of the Closing as determined in accordance with GAAP,
including accounts payable, Taxes and deferred revenues, warranties, and any
other items, in each case, that would be considered a current liability under
GAAP, but excluding ***.
“Debt Adjustment” means an amount equal to (i) (1) all Indebtedness of the
Transferred Companies as of the Closing, as determined in accordance with GAAP
and (2) all Indebtedness of the Transferred Companies repaid by the Buyer at the
Closing on behalf of the Transferred Companies, plus (ii) the fees and expenses
of UBS Securities LLC and Chadbourne & Parke LLP for their respective
representation of the Company in connection with this Agreement and the
transactions contemplated hereby, to the extent such fees and expenses have not
been paid by the Company as of the Closing, plus (iii) all other fees, expenses
or costs, in each case payable by any Transferred Company in connection with the
transactions contemplated by this Agreement, including any amounts payable under
the Capital Appreciation Rights Plan and the Square 1 Agreement in each case to
the extent not paid by any Transferred Company prior to the Closing (and
excluding any “double-trigger” compensation, benefits or other amounts payable
or provided to a Participant under any Benefit Plan in connection with a
post-Closing termination of employment), plus (iv) (A) the amount of any
Liability of the Transferred Companies which is not paid prior to the Closing
relating to Section 7.1(g) and Items 8 and 9 of Section 6.1 of the Disclosure
Schedule and (B) the Rollover Option Deduction, plus (v) the amount of any
deferred revenues that would appear as a non-Current Liability on a consolidated
balance sheet of the Transferred Companies prepared in accordance with GAAP and
dated as of the Closing Date, minus (vi) the amount of any “construction in
progress” that would appear as a non-current asset on a consolidated balance
sheet of the Transferred Companies prepared in accordance with GAAP and dated as
of the Closing Date (or, if any “construction in progress” is completed between
the date hereof and the Closing, the amount of the resulting asset determined in
accordance with GAAP). The amount of the Debt Adjustment shall be calculated
without duplication, such that if any Indebtedness, fees, expenses, costs, or
other obligations are included in clause (i), (ii), (iii), (iv) or (v) of this
definition, it shall be excluded from such other clauses.
“Delaware Act” means the General Corporation Law of the State of Delaware, as
amended.
“D&O Indemnified Person” has the meaning set forth in Section 6.11.
“Disclosure Schedule” means the Disclosure Schedule delivered in connection
with, and constituting a part of, this Agreement.
“ECP Contribution” shall mean the equity contribution to the Buyer at the
Closing by Affiliates of the Buyer in exchange for shares of common stock of the
Buyer of an aggregate amount which is sufficient to allow the Buyer to pay the
portion of the Purchase Price attributable to the Non-Rolling Sellers and
perform its obligations under this Agreement and Escrow Agreement at the
Closing.
“Employee” means each person who immediately prior to or as of the Closing Date
is an active employee of any of the Transferred Companies, including any such
person who is absent from employment due to illness, vacation, injury, military
service or other authorized absence (including an employee who is “disabled”
within the meaning of the short-term disability plan currently in place for the
applicable employer or who is on approved leave under the Family and Medical
Leave Act of 1993, as amended).
“EnerTech” means EnerTech Capital Partners III, L.P., a Delaware limited
partnership.




--------------------------------------------------------------------------------




“Environment” means any surface water, groundwater, land surface, subsurface
strata, river sediment, plant or animal life, natural resources, air (including
indoor air and ambient air) and soil.
“Environmental Law” means any Law applicable to: (a) ***; (b) ***; and (c) ***.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Account” has the meaning set forth in Section 2.3.
“Escrow Agreement” has the meaning set forth in Section 2.4(f).
“Escrow Percentage” for each Seller means the Escrow Percentage beside such
Seller's name on Schedule I.
“Estimated Closing Statement” has the meaning set forth in Section 2.5(a).
“Estimated Purchase Price” means an estimate of the Purchase Price as determined
in good faith by the Company and set forth in the Estimated Closing Statement.
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations of the SEC thereunder, as amended.
“Filing Party” has the meaning set forth in Section 11.2(b).
“Final Closing Statement” has the meaning set forth in Section 2.5(b).
“Final Purchase Price” means the Purchase Price as conclusively determined in
accordance with Sections 2.5(b) and 2.5(c).
“Financial Statements” has the meaning set forth in Section 4.5(a).
“GAAP” means United States generally accepted accounting principles.
“Governmental Approval” has the meaning set forth in Section 4.4.
“Governmental Entity” means any federal, state, county, township, municipal,
local or foreign government, or any legislature, administrative or regulatory
authority, agency, commission, bureau, branch, department, division, court,
tribunal, magistrate, justice, multi-national organization, quasi-government
body, or other similar recognized organization, body or instrumentality of any
federal, state, county, township, municipal, local or foreign government or any
other similar recognized organization, body or instrumentality exercising
similar powers or authority.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.
“Grant Date” has the meaning set forth in Section 4.2(b).
“Hazardous Materials” means any waste, substance, product, pollutant or
material, whether solid, liquid or gaseous, that (a) ***; (b) ***; or (c) ***.
“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.




--------------------------------------------------------------------------------




“Indebtedness” means, without duplication, (i) indebtedness created, issued or
incurred by any Transferred Company for borrowed money (whether by loan or the
issuance and sale of debt securities or the sale of any assets by any
Transferred Company to another Person subject to an agreement, contingent or
otherwise, to repurchase such assets of such Person from such Person);
(ii) obligations of any Transferred Company to pay the deferred purchase or
acquisition price of any assets or services, other than trade accounts payable
and accrued expenses arising in the Ordinary Course of Business and payable
within *** of the date the respective goods are delivered or the respective
services are rendered; (iii) indebtedness of others secured by a Lien on any of
the Purchased Assets, whether or not the respective indebtedness so secured has
been assumed by any Transferred Company; (iv) obligations of any Transferred
Company in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Transferred Company, to the extent such obligations are due and payable at the
Closing; (v) obligations of any Transferred Company in respect of surety bonds
or similar instruments to the extent such obligations are due and payable at the
Closing; (vi) the capitalized amount of any obligations of any Transferred
Company under any capital lease on a balance sheet of such Transferred Company
under GAAP; (vii) obligations of any Transferred Company under any commodity,
swap, derivative, currency, interest rate protection, collar, rate cap, call
option or similar agreement; and (viii) indebtedness of others guaranteed by any
Transferred Company (whether by means of a guarantee, an endorsement, a
contingent agreement to purchase or to furnish funds for the payment or
maintenance of, or otherwise to be or become contingently liable under or with
respect to, indebtedness, or an agreement to purchase, sell or lease (as lessee
or lessor) assets of any Person, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of its
obligations or an agreement to assure a creditor against loss).
“Indemnified Party” has the meaning set forth in Section 10.2(a).
“Indemnifying Party” has the meaning set forth in Section 10.2(a).
“Indemnity Claim” has the meaning set forth in Section 10.2(a).
“Indemnity Escrow” is an amount equal to $***.
“Insurance Policies” has the meaning set forth in Section 4.16(a).
“Intellectual Property” means: ***.
“Intercompany Agreement” means contracts, agreements, notes, leases, licenses
and other instruments between any of the Transferred Companies, on the one hand,
and any of the other Transferred Companies, any Seller or any Affiliate of a
Seller, on the other hand.
“Interim Financial Statements” has the meaning set forth in Section 4.5(a).
“IRS” means the United States Internal Revenue Service.
“Knowledge of the Company” means the knowledge, after reasonable inquiry, of the
individuals listed in Schedule II.
“Law” means any law (statutory, common or otherwise), constitution, treaty,
convention, statute, ordinance, code, rule, regulation, standard, judgment,
order, writ, injunction, ruling, decree, decision, arbitration award, agency
requirement or other similar authority enacted,




--------------------------------------------------------------------------------




adopted, promulgated, entered or applied by any Governmental Entity.
“Leased Real Property” has the meaning set forth in Section 4.13(b).
“Liabilities” means any liability, loss, Indebtedness, obligation,
co-obligation, commitment, cost, expense, claim, damage, deficiency, guarantee
or endorsement of or by any Person of any nature (whether direct or indirect,
known or unknown, absolute or contingent, liquidated or unliquidated, due or to
become due, accrued or unaccrued, matured or unmatured, or otherwise).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, charge, judgment, escrow, option, easement,
restrictive covenant, right of first refusal, right-of-way, encroachment,
building or use restriction or other right of third parties, whether voluntarily
incurred or arising by operation of Law, and includes any agreement to give any
of the foregoing in the future, and any contingent or conditional sales
agreement or other title retention agreement or lease in the nature thereof or
the filing of, or agreement to give any financing statement, under the Laws of
any jurisdiction.
“Losses” means any and all Liabilities, claims, expenses (including reasonable
attorneys' fees and expenses) and damages.
“Majority in Interest” with respect to the Sellers means any combination of
Sellers who hold Seller Percentages (or, with respect to any use of the term
“Majority in Interest” appearing in Section 2.5 or in the definition of Closing
Statement Arbitrator, Escrow Percentages) that are, in the aggregate, in excess
of 50%.
“Material Contract” means ***.
“Non-Filing Party” has the meaning set forth in Section 11.2(b).
“Non-Rolling Seller” means Acorn, Enertech and ***.
“North America” means all of the following states, provinces or other political
subdivisions: Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia, Guam, Hawaii,
Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Puerto Rico, Rhode Island, South
Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington,
West Virginia, Wisconsin, Wyoming, Aguascalientes, Baja California, Baja
California Sur, Campeche, Chiapas, Chihuahua, Coahuila de Zaragoza, Colima,
Distrito Federal, Durango, Guanajuato, Guerrero, Hidalgo, Jalisco, Mexico,
Michoacan de Ocampo, Morelos, Nayarit, Nuevo Leon, Oaxaca, Puebla, Queretaro de
Arteaga, Quintana Roo, San Luis Potosí, Sinaloa, Sonora, Tabasco, Tamaulipas,
Tlaxcala, Veracruz-Llave, Yucatan, Zacatecas, Alberta, British Columbia,
Manitoba, New Brunswick, Newfoundland, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island, Quebec, Saskatchewan, and Yukon
Territory.
“Notice of Disagreement” has the meaning set forth in Section 2.5(c).
“Ordinary Course of Business” with respect to a Person means the ordinary course
of business of such Person, consistent with past practice.




--------------------------------------------------------------------------------




“Organizational Documents” has the meaning set forth in Section 3.5.
“Owned Intellectual Property” means the Intellectual Property in which any of
the Transferred Companies has an ownership interest (solely, or jointly with any
Person).
“Participant” means each current or former director, officer, employee or
independent contractor of any of the Transferred Companies.
“Permits” has the meaning set forth in Section 4.9(b).
“Permitted Liens” means the following Liens: ***.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization or other
entity.
“Proposed to be Conducted” means, in respect of the Business, the conduct of the
Business as proposed by the Company in the Confidential Information Memorandum
dated March 2011 that was provided by the Company to the Buyer to the extent
that such conduct occurs in North America or China, but, for the avoidance of
any doubt, excludes the conduct of any line of business that is not included in
the definition of Business hereunder.
“Purchase Price” means an amount equal to the Base Purchase Price minus the Debt
Adjustment plus the Working Capital Adjustment.
“Purchased Assets” means the assets of the Transferred Companies.
“Real Property Leases” has the meaning set forth in Section 4.13(b).
“Registered Intellectual Property” means all Owned Intellectual Property that is
registered, filed, recorded or issued under the authority of any Government
Entity (or, in the case of an Internet domain name, with an Internet domain name
registrar), or for which an application to register has been filed with any
Governmental Entity.
“Release” means any releasing, spilling, emitting, leaking, pumping, depositing,
disposing, discharging, migrating or injecting at, into or onto the Environment.
“Representatives” as to any Person, means such Person's directors, officers,
employees, Affiliates, financial advisors, attorneys and accountants or agents.
“Restricted Activities” has the meaning set forth in Section 7.2.
“Rollover Options” means any stock options to purchase shares of Common Stock
under the Stock Option Plan that will be converted into stock options of the
Buyer at Closing, as agreed to among the Company, the Buyer and the applicable
optionholder.
“Rollover Option Deduction” means the excess of (i) (A) the Estimated Purchase
Price (assuming exercise of all outstanding stock options under the Stock Option
Plan and application of the treasury stock method) multiplied by (B) the ratio
of (y) the number of shares of Common Stock underlying the Rollover Options to
(z) the number of Shares outstanding immediately prior to the Closing (assuming
the exercise of all outstanding stock options under the Stock Option Plan and
the application of the treasury stock method), over (ii) the aggregate exercise
price of the




--------------------------------------------------------------------------------




Rollover Options.
“Rollover Shares” means *** Shares beneficially owned by ***, *** beneficially
owned by *** and *** Shares beneficially owned by *** which shall be contributed
to the Buyer pursuant to this Agreement and the Contribution Agreements on the
Closing Date.
“SEC” means the Securities and Exchange Commission of the United States.
“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the SEC thereunder, as amended.
“Seller Guaranty” has the meaning set forth in Section 6.7.
“Seller Indemnitees” has the meaning set forth in Section 10.1(b).
“Seller Material Adverse Effect” means ***.
“Seller Percentage” for each Seller means the Seller Percentage beside such
Seller's name on Schedule I.
“Sellers” has the meaning set forth in the introductory paragraph hereof.
“Shares” has the meaning set forth in Recital A.
“Solvent” means, in respect of any Person, that (a) the fair value of its assets
is in excess of the total amount of its Liabilities; and (b) such Person is able
to meet its payment obligations as they become due.
“Square 1 Agreement” means the Amended and Restated Loan and Security Agreement,
dated July 1, 2010, by and among Square 1 Bank, CoaLogix Technology Holdings
Inc., CoaLogix Solutions Inc., SCR-Tech, LLC, MetalliFix LLC and CoaLogix Tech
LLC, and guaranteed by the Company, as amended from time to time.
“Stockholders Agreement” means the Amended and Restated Stockholders Agreement
dated as of April 8, 2009, among the Company and the Sellers.
“Stock Option Plan” has the meaning set forth in Section 4.2(b).
“Straddle Periods” has the meaning set forth in Section 11.1(a).
“Subsidiary” of any specified Person means another Person 50% or more of the
total combined voting power of all classes of Capital Stock or other voting
interests of which, or 50% or more of the equity securities of which, is owned
directly or indirectly by such specified Person.
“Tax Contest” has the meaning set forth in Section 4.8(c).
“Tax Contest Expenses” has the meaning set forth in Section 11.1(a).
“Taxes” means all taxes, charges, fees, levies or other assessments, including
any net income tax or franchise tax based on net income, any alternative or
add-on minimum taxes, any gross income, gross receipts, premium, sales, use, ad
valorem, value-added, transfer, profits, license, payroll, employment,
withholding, excise, severance, stamp, occupation, property,




--------------------------------------------------------------------------------




environmental or windfall profit tax, custom duty or other tax, governmental fee
or other like assessment, including any interest, penalty or addition thereto.
“Taxing Authority” means the IRS and any other domestic or foreign Governmental
Entity responsible for the administration and/or collection of any Tax.
“Tax Return” means all returns, reports, forms, estimates or information
statements relating to or required to be filed in connection with any Tax.
“Third Party Claim” has the meaning set forth in Section 10.2(b).
“Timely Claim” has the meaning set forth in Section 10.2(i).
“Trademarks” means trademarks, service marks, trade dress, logos, slogans,
Internet domain names, other similar designations of source or original and
general intangibles of like nature, any and all common law rights thereto, and
registrations and applications for registration thereof (including intent-to-use
applications), all rights therein provided by applicable Law, and all reissues,
extensions and renewals of any of the foregoing together with the goodwill
symbolized by or associated with any of the foregoing.
“Transfer Taxes” has the meaning set forth in Section 11.7(d).
“Transferred Companies” has the meaning set forth in Recital B.
“Transition Period” has the meaning set forth in Section 7.1(a).
“Treasury Regulations” means the regulations prescribed under the Code.
“Wire Transfer” means a payment in immediately available funds by wire transfer
in lawful money of the United States of America to such account or accounts as
shall have been designated by notice to the paying party.
“Working Capital Adjustment” means an amount equal to Current Assets minus
Current Liabilities minus $***.
“Working Capital Escrow” means an amount equal to $***.
ARTICLE II


PURCHASE AND SALE OF THE SHARES
SECTION 2.1.    Purchase and Sale; Purchase Price
. Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Sellers shall sell all of the Shares to Buyer, and Buyer shall
purchase all of the Shares from the Sellers, other than in each case the
Rollover Shares, which will be contributed to the Buyer pursuant to the
Contribution Agreements. The aggregate purchase price for the Shares is an
amount in cash equal to the Purchase Price; provided, however, that in lieu of
the portion of the Purchase Price otherwise payable with respect to the Rollover
Shares, the holders thereof shall receive shares of common stock of the Buyer
pursuant to the Contribution Agreements.




--------------------------------------------------------------------------------




SECTION 2.2.    Closing
. Unless this Agreement shall have been terminated pursuant to Section 12.1 and
subject to the satisfaction or waiver of each of the conditions set forth in
Article VIII, the closing of the purchase and sale of the Shares (other than the
Rollover Shares) and the contribution of the Rollover Shares to the Buyer (the
“Closing”) shall take place at 10:00 a.m. Eastern time on the third Business Day
following the first date on which all of the conditions set forth in
Article VIII are satisfied or waived (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at the Closing), at the offices of Chadbourne & Parke
LLP located at 30 Rockefeller Plaza, New York, New York, unless another date,
time or place is agreed to in writing by the parties hereto. The actual date and
time of the Closing are herein referred to as the “Closing Date.”
SECTION 2.3.    Payment at Closing; Delivery of Shares; Contributions to Buyer.
(a)    At the Closing, (A) Buyer shall pay to each Non-Rolling Seller by Wire
Transfer an amount equal to (x) the Estimated Purchase Price multiplied by the
number of Shares beneficially owned by such Non-Rolling Seller divided by the
total number of Shares then outstanding, less (y) the Indemnity Escrow
multiplied by such Non-Rolling Seller's Escrow Percentage and less (z) the
Working Capital Escrow multiplied by such Non-Rolling Seller's Escrow
Percentage, (B) in lieu of the portion of the Estimated Purchase Price otherwise
payable with respect to the Rollover Shares, the holders thereof shall receive
shares of common stock of the Buyer pursuant to the Contribution Agreements,
(C) Buyer shall pay the Indemnity Escrow and the Working Capital Escrow into the
escrow account established under the Escrow Agreement (the “Escrow Account”),
(D) the Sellers shall deliver to Buyer one or more certificates representing all
of the Shares, duly endorsed in blank or with stock powers or other proper
instruments of assignment duly endorsed in blank, in proper form for transfer
and (E) Buyer shall issue and deliver certificates representing shares of common
stock of the Buyer to each holder of Rollover Shares pursuant to the terms of
the Contribution Agreements. Buyer shall be entitled to deduct and withhold from
the consideration otherwise payable pursuant to this Agreement such amounts as
it is required to deduct and withhold with respect to the making of such payment
under the Code, or any provision of state, local or foreign Tax Law. Any amounts
that are so deducted and withheld shall be treated for all purposes of this
Agreement as having been paid to Sellers.
(b)    The parties acknowledge and agree that the ECP Contribution together with
the contribution of the Rollover Shares by the holders thereof in exchange for
common stock of the Buyer in accordance with Section 2.1, this Section 2.3 and
the Contribution Agreements is intended to be treated as a transaction governed
by Sections 351(a) and (b) of the Code. Each of the parties hereto covenants and
agrees to file all Tax returns consistent with the foregoing.
SECTION 2.4.    Other Closing Deliveries
. At the Closing, in addition to the payments and deliveries specified in
Section 2.3(a) and as otherwise set forth herein:
(a)    The Sellers shall deliver, or cause to be delivered, to Buyer the letters
of resignation described in Section 6.8;
(b)    Each Seller shall deliver to Buyer a properly executed affidavit by such
Seller prepared in accordance with Treasury Regulations Section 1.1445-2(b)
certifying such Seller's non-foreign status;




--------------------------------------------------------------------------------




(c)    The Sellers and the Company shall execute and deliver an instrument
terminating the Stockholders Agreement;
(d)    The Contribution Agreements will be executed and delivered by each party
thereto;
(e)    Affiliates of the Buyer shall contribute the ECP Contribution to the
Buyer;
(f)    The Non-Rolling Sellers and the Buyer shall execute and deliver an escrow
agreement in substantially the form of Exhibit B with an escrow agent of
national repute, providing for the escrow arrangements contemplated hereby (the
“Escrow Agreement”); and
(g)    Each party shall deliver, or cause to be delivered, to the other party
such other documents as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.
SECTION 2.5.    Purchase Price Adjustment.
(a)    Estimated Closing Statement. At least *** prior to the Closing Date, the
Company shall prepare and deliver to Buyer a statement (the “Estimated Closing
Statement”) setting forth the Company's good faith determination of the
Estimated Purchase Price and all supporting computations in reasonable detail.
The Estimated Purchase Price set forth in the Estimated Closing Statement shall
be used to determine the payments to be made on the Closing Date for all
purposes, and shall, absent manifest error, not be subject to dispute prior to
determination of the Final Closing Statement in accordance with Section 2.5(b)
and (c).
(b)    Final Closing Statement. Within *** after the Closing Date, Buyer shall
prepare and deliver or cause to be prepared and delivered to the Non-Rolling
Sellers a statement (the “Final Closing Statement”) setting forth Buyer's good
faith determination of the Final Purchase Price and all supporting computations
in reasonable detail. From and after delivery of the Final Closing Statement,
Buyer and the Company shall promptly provide to the Non-Rolling Sellers such
data and information as they may reasonably request relating to the amounts
reflected in and the preparation of the Final Closing Statement (including
access to the books and records of the Company).
(c)    Disputes. If the Non-Rolling Sellers wish to dispute the amounts set
forth in the Final Closing Statement, they shall do so by delivering to Buyer a
written notice of their disagreement (a “Notice of Disagreement”), executed by
Non-Rolling Sellers holding a Majority in Interest, within *** following receipt
of the Final Closing Statement. If the Non-Rolling Sellers fail to deliver such
notice within such period, then the Final Closing Statement shall immediately be
deemed conclusive and binding on all the parties. Any Notice of Disagreement
shall specify in reasonable detail the items, dollar amounts, nature, and basis
of any disagreement so asserted. During the first *** following the date upon
which Buyer receives a timely Notice of Disagreement, the Non-Rolling Sellers
and Buyer shall attempt in good faith to resolve in writing any differences that
they may have with respect to all matters specified in the Notice of
Disagreement. If during such *** period Buyer and Non-Rolling Sellers holding a
Majority in Interest are able to resolve such dispute in writing, then such
resolution shall be deemed conclusive and binding on all the parties. If at the
end of such *** period (or earlier by mutual written agreement to arbitrate)
Buyer and the Non-Rolling Sellers have not reached agreement on such matters,
then, at the request of either Buyer or Non-Rolling Sellers holding a Majority
in Interest, the matters that remain in dispute shall be submitted to the
Closing Statement Arbitrator for review and resolution, and the parties shall be
bound to arbitrate the matters in dispute in accordance with this
Section 2.5(c). The parties shall cause the hearing date to be scheduled by the
Closing Statement Arbitrator as soon as




--------------------------------------------------------------------------------




reasonably practicable, and in any event within *** after the dispute is
submitted to the Closing Statement Arbitrator. Buyer on the one hand and
Non-Rolling Sellers on the other shall, not later than *** prior to the hearing
date set by the Closing Statement Arbitrator, deliver to the Closing
Statement Arbitrator and the other party a brief setting forth such party's
calculations with regard to any amounts in the Final Closing Statement that
remain in dispute and such supporting information and arguments, in each case
consistent with this Agreement, as such party may consider appropriate. The
calculations submitted need not be the calculations discussed in prior attempts
to resolve differences during the *** period after receipt of the Notice of
Disagreement, but no new or additional matter or matters resolved during the ***
period after receipt of the Notice of Disagreement shall be submitted to the
Closing Statement Arbitrator. The Closing Statement Arbitrator shall have the
authority to select the highest value for any disputed amount claimed by a
disputing party, the lowest value for any disputed amount claimed by a disputing
party, or any value in between such highest and lowest value, and no other
value. The Closing Statement Arbitrator shall base its decision solely on
information submitted by the Non-Rolling Sellers and Buyer and this Agreement
and not upon independent review. Any hearing shall be conducted on a
confidential basis and concluded within *** of the initial hearing date unless
otherwise agreed by Non-Rolling Sellers holding a Majority in Interest and
Buyer. The Closing Statement Arbitrator shall render a decision resolving the
matters in dispute within *** after the conclusion of the hearing, unless the
Buyer and Non-Rolling Sellers holding a Majority in Interest reach agreement in
writing prior thereto and withdraw the dispute from arbitration. The Closing
Statement Arbitrator shall provide to the parties explanations in writing of the
reasons for its decisions regarding the Final Closing Statement and any disputed
amounts set forth therein. Within *** after rendering its decision, the Closing
Statement Arbitrator shall issue a revised Final Closing Statement reflecting
such decisions, which shall be the Final Closing Statement for purposes of this
Agreement and shall be conclusive, final and binding on the parties.
(d)    Expenses. The fees and disbursements of Buyer's independent advisors
incurred in connection with the procedures performed with respect to the Final
Closing Statement, the resolution of any Notice of Disagreement and their
participation in any arbitration shall be borne by ***. The fees and
disbursements of the Non-Rolling Sellers' independent advisors incurred in
connection with the preparation of any Notice of Disagreement, the resolution of
any Notice of Disagreement and their participation in any arbitration shall be
borne by the ***. The other costs of any arbitration (including the fees and
expenses of the Closing Statement Arbitrator) shall be borne by ***.
(e)    *** Remedy. The procedures set forth in this Section 2.5 are *** remedy
for any disputes relating in any way to ***. ***.
(f)    Payment. Within *** of the Final Purchase Price having been conclusively
determined in accordance with Sections 2.5(b) and 2.5(c), if the Final Purchase
Price is not equal to the Estimated Purchase Price then:
(i)    If the Final Purchase Price is greater than the Estimated Purchase Price,
Buyer shall pay to each Non-Rolling Seller by Wire Transfer an amount equal to
such Non-Rolling Seller's Escrow Percentage of such excess; or
(ii)    If the Estimated Purchase Price is greater than the Final Purchase
Price, the Buyer and the Non-Rolling Sellers shall cause to be released from the
Escrow Account an amount equal to such excess, up to the Working Capital Escrow,
and if the Working Capital Escrow is insufficient, each Non-Rolling Seller shall
pay to Buyer by Wire Transfer an amount equal to such Non-Rolling Seller's
Escrow Percentage of the shortfall.




--------------------------------------------------------------------------------




(g)    Release of Working Capital Escrow. If, after giving effect to Section
2.5(f), there are funds remaining in the Working Capital Escrow, then the Buyer
and the Non-Rolling Sellers shall promptly cause such funds to be released and
paid to the Non-Rolling Sellers, pro rata in accordance with their Escrow
Percentages.
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Each Seller represents and warrants to Buyer, severally and not jointly, as of
the date hereof and as of the Closing Date (except to the extent any such
representation or warranty is made as of an earlier date, in which case, as of
such earlier date) as follows:
SECTION 3.1.    Organization
. Such Seller, if such Seller is not a natural person, is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization.
SECTION 3.2.    Title to Shares
. Such Seller is the direct beneficial and record owner of the number of Shares
set forth next to such Seller's name in Section 4.2(a) of the Disclosure
Schedule, free and clear of all Liens, except (a) as may be created by this
Agreement, (b) for any restrictions on sales of securities under the Securities
Act or other applicable securities Laws and (c) as set forth in the Stockholders
Agreement. Such Seller is not party to any option, warrant, purchase right, or
other contract or commitment (other than this Agreement, any Contribution
Agreement to which such Seller is party, or the Stockholders Agreement)
obligating such Seller to sell, transfer, pledge or otherwise dispose of any
Capital Stock of the Company or of Acorn or, with respect to any stock options,
to transfer or pledge the agreement under which such stock options were granted.
Such Seller is not a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any Capital Stock of the Company or
of Acorn. Upon the Closing, Buyer shall own all of such Seller's Shares, free
and clear of all Liens, except for any restrictions on sales of securities under
the Securities Act or other applicable securities Laws.
SECTION 3.3.    Authorization
. Such Seller has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance by such Seller of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by such Seller and no
other proceedings, corporate or otherwise, on the part of such Seller, and no
stockholder or partnership votes, are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by such Seller and (assuming this Agreement constitutes a
legal, valid and binding obligation of Buyer) constitutes a legal, valid and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, rehabilitation, liquidation, fraudulent
conveyance, preferential transfer or similar Laws now or hereafter in effect
relating to or affecting creditors' rights and remedies generally and subject to
the effect of general equitable principles (regardless of whether enforcement is
sought in a proceeding in equity or at law).
SECTION 3.4.    Solvency




--------------------------------------------------------------------------------




. Such Seller is Solvent and will be Solvent after giving effect to the
transactions contemplated hereby.
SECTION 3.5.    Non-contravention
. Neither the execution and delivery of this Agreement by such Seller, nor the
consummation by such Seller of the transactions contemplated hereby will
(i) conflict with any provision of the certificate of incorporation or bylaws
(or equivalent organizational documents) (collectively, the “Organizational
Documents”) of such Seller (if such Seller is an entity), (ii) violate or result
in a breach of, constitute a default (with or without notice or lapse of time,
or both) under or give rise to the loss of any benefit under any agreement,
contract, lease, license, instrument or other arrangement to which such Seller
is a party or by which such Seller or any of such Seller's properties or assets
may be bound, (iii) violate any Law to which such Seller is subject, or
(iv) result in the creation or imposition of any Lien (other than Permitted
Liens) on any Capital Stock of any Transferred Company that is owned by such
Seller or any Purchased Assets***.
SECTION 3.6.    Consents
. No consent or notification to any third party or any Governmental Entity is
necessary or required to be obtained or made by such Seller in connection with
the execution, delivery or performance of this Agreement or the consummation of
the transactions contemplated hereby, other than (i) compliance with any
applicable requirements of the Securities Act, (ii) compliance with the
requirements of the HSR Act and any other applicable antitrust and competition
Laws set forth in Section 3.6 of the Disclosure Schedule.
SECTION 3.7.    Litigation
. There are no Actions pending or*** threatened against such Seller ***.
SECTION 3.8.    Brokers' Fees
. Such Seller has not entered into any contract or other arrangement or
understanding (written or oral, express or implied) with any Person, which may
result in any Liability to Buyer or any of its Affiliates to pay any fees or
commissions to any Person as a result of the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement.
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Buyer as of the date hereof and as of the
Closing Date (except to the extent any such representation or warranty is made
as of an earlier date, in which case, as of such earlier date) as follows:
SECTION 4.1.    Organization, Authority and Qualification of the Transferred
Companies
. Each of the Transferred Companies is a corporation or other organization duly
incorporated or organized, validly existing and in good standing under the Laws
of its jurisdiction of




--------------------------------------------------------------------------------




incorporation or organization and has the requisite corporate or organizational
power and authority to own, lease and operate its properties and to carry on its
Business as now being conducted***. Each of the Transferred Companies is duly
qualified or licensed as a foreign corporation or other organization to do
business, and is in good standing (if applicable), in each jurisdiction in which
the nature of its Business or the ownership or leasing of its properties require
it to be so qualified, licensed or in good standing***. Each Transferred Company
has furnished or made available to Buyer current, complete and correct copies of
its Organizational Documents. The Organizational Documents of each Transferred
Company are in full force and effect and have not been amended or otherwise
modified. No Transferred Company is in violation of any provision of its
Organizational Documents. Each Transferred Company has made available to Buyer
complete and correct copies of the minutes (or, in the case of minutes that have
not yet been finalized, drafts thereof) of (i) all meetings of its stockholders
or other equity-holders, (ii) its board of directors (or equivalent governing
body) and (iii) the committees of its board of directors (or equivalent
governing body), in each case held since ***.
SECTION 4.2.    Capital Structure
.
(a)    The authorized Capital Stock of the Company consists of 5,300,000 shares
of common stock, par value $0.001, of which 4,538,458 shares are issued and
outstanding. Except as set forth in the preceding sentence, no shares of Capital
Stock of the Company are issued, reserved for issuance or outstanding. All
issued and outstanding Capital Stock of the Company are owned of record and
beneficially directly by Sellers. Section 4.2(a) of the Disclosure Schedule sets
forth (i) all the authorized Capital Stock of each of the Transferred Companies
and (ii) the number of shares (or other applicable units) of each class or
series of Capital Stock of each of the Transferred Companies that are issued and
outstanding, together with the registered holder thereof. All the outstanding
shares (or other applicable units) of each class or series of Capital Stock of
the Transferred Companies have been, and all shares that may be issued upon the
exercise of outstanding options held by Participants to purchase Common Stock
(“Company Stock Options”) will be when issued, duly authorized and validly
issued, fully paid and nonassessable and not issued in violation of any
preemptive or subscription rights, and, with respect to the Capital Stock of all
Transferred Companies other than the Company, are owned directly or indirectly
by the Company. There are no outstanding contractual obligations of any
Transferred Company to repurchase, redeem or otherwise acquire any Capital Stock
of any Transferred Company (including any shares of Common Stock) or to pay any
dividend or make any other distribution in respect thereof or to provide funds
to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any Person. There are no options, calls, warrants or convertible
or exchangeable securities, or conversion, preemptive, subscription or other
rights, or agreements, arrangements or commitments (contingent or otherwise) of
any character, in any such case, (i) relating to any issued or unissued Capital
Stock of any Transferred Company; (ii) obligating or which may obligate any
Transferred Company to issue, sell, purchase, return or redeem, or to cause to
be issued, sold, purchased, returned or redeemed, any shares (or other
applicable units) of its Capital Stock or securities convertible into or
exchangeable for any shares (or other applicable units) of its Capital Stock; or
(iii) that give any Person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights accruing to holders
of Capital Stock of any Transferred Company, except (y) Company Stock Options to
purchase no more than 519,409 shares of Common Stock or (z) under the
Stockholders Agreement. Other than as set forth in Section 4.2(a) of the
Disclosure Schedule, there are no capital appreciation rights, phantom stock
plans, securities with participation rights or features, or similar obligations
and commitments of the Transferred Companies.
(b)    Section 4.2(b) of the Disclosure Schedule sets forth (subject to the
cash-out of any




--------------------------------------------------------------------------------




Company Stock Options prior to the Closing as contemplated by Section 7.1(g)) a
list of each outstanding Company Stock Option, the number of shares of Common
Stock issuable or issued thereunder, and the grant date, exercise price, vesting
schedule and expiration date thereof. Each Company Stock Option was issued under
the Company 2008 Stock Option Plan (as amended and restated effective April 9,
2009) (the “Stock Option Plan”). Each grant of a Company Stock Option was duly
authorized no later than the date on which the grant of such Company Stock
Option was by its terms to be effective (the “Grant Date”) by all necessary
corporate action, including, as applicable, approval by the board of directors
of the Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes, and the award
agreement governing such grant was duly executed and delivered by each party
thereto***. Each such grant was made *** in accordance with the terms of the
Stock Option Plan and all applicable Laws. The per-share exercise price of each
Company Stock Option was no less than the fair market value of a share of Common
Stock on the applicable Grant Date (as determined in accordance with the terms
of the Stock Option Plan and, to the extent applicable, Sections 409A and 422 of
the Code), and each such grant was properly accounted for in accordance with
GAAP in the financial statements (including the related notes) of the Company.
Each Company Stock Option intended to qualify as an “incentive stock option”
under Section 422 of the Code so qualifies***.
(c)    Except for this Agreement, the Stockholders Agreement, the limited
liability company agreements of the Transferred Companies that are limited
liability companies, the stock option agreements set forth in Section 4.2(c) of
the Disclosure Schedule, and restrictions imposed by applicable Laws, there are
no voting trusts, stockholder agreements, Liens, proxies or other rights or
agreements in effect with respect to the voting, transfer or dividend rights of
the Shares or of any shares (or other applicable units) of Capital Stock of any
Transferred Company. The Transferred Companies do not have any Subsidiaries,
except as disclosed in Section 4.2(c) of the Disclosure Schedule.
SECTION 4.3.    No Conflict
. The execution and delivery by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (a) violate or
conflict with the Organizational Documents of any Transferred Company,
(b) subject to the Governmental Approvals referred to in Section 4.4, conflict
with or violate any Law or other Governmental Order applicable to any
Transferred Company or by which any of them or any of their respective
properties or assets is bound or subject, (c) result in any breach of,
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would constitute a default) under, give to any Person any rights
of termination, acceleration or cancellation of, require any notice under, give
rise to the loss of a benefit under or result in the creation of any Lien (other
than Permitted Liens) on any of the assets or properties of any of the
Transferred Companies pursuant to any Material Contract, Real Property Lease, or
any note, bond, loan or credit agreement, mortgage or indenture to which any of
the Transferred Companies is a party or by which any of them or any of their
respective properties or assets is bound or subject or (d) result in the loss or
impairment of or payment of any additional amounts with respect to, or require
the consent of any other Person in respect of, any Transferred Company's right
to own, use, or hold for use any *** Intellectual Property of the Transferred
Companies, as owned, used, or held for use in the conduct of the Business by the
Transferred Companies***
SECTION 4.4.    Consents and Approvals
. The execution, delivery and performance of this Agreement by the Company do
not, and the consummation by the Company of the transactions contemplated hereby
will not, require any consent, approval, license, permit, order, qualification,
authorization of, or registration or other action by, or any filing with or
notification to, any Governmental Entity (each, a “Governmental Approval”) to be
obtained




--------------------------------------------------------------------------------




or made by the Company or any other Transferred Company, except for
*** compliance with the requirements of the HSR Act and any other applicable
antitrust and competition Laws set forth in Section 3.6 of the Disclosure
Schedule.
SECTION 4.5.    Financial Information
.
(a)    Section 4.5(a) to the Disclosure Schedule contains true and correct
copies of (i) the unaudited consolidated balance sheets of the Transferred
Companies as of ***, respectively, and the related statements of income for the
years then ended, and (ii) the unaudited consolidated balance sheet of the
Transferred Companies as of *** and the related statement of income for the ***
period then ended (the “Interim Financial Statements”). The foregoing financial
statements (the “Financial Statements”) are the same balances included in
Acorn's consolidated audited year-end and reviewed quarterly financial
statements and were prepared in accordance with GAAP applied on a consistent
basis throughout the periods presented and fairly present *** the financial
position of the Transferred Companies on a consolidated basis as of the dates
thereof and the results of their operations for the periods then ended,
consistent with the books and records of the Transferred Companies (subject, in
the case of the Interim Financial Statements, to normal year-end adjustments,
which will not be material in amount). Without limiting the generality of the
foregoing, all transactions between any Transferred Company, on the one hand,
and any Affiliate of such Transferred Company, on the other hand, are properly
accounted for in the Financial Statements in accordance with GAAP.
(b)    Since ***, there have been no internal investigations regarding financial
reporting or accounting policies and practices at or with respect to any
Transferred Company discussed with, reviewed by or initiated at the direction of
the chief executive officer, chief financial officer or general counsel of such
Transferred Company, such Transferred Company's board of directors or any
committee thereof.
(c)    Each Transferred Company maintains a system of internal accounting
controls designed to provide reasonable assurance that: (i) transactions are
executed in accordance with management's general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Each Transferred Company maintains
internal control over financial reporting that provides reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP.
(d)    No Transferred Company, nor any of its Subsidiaries, is a party to, or
has any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar agreement (including any agreement relating to any
transaction or relationship between or among such Transferred Company, or any of
its Subsidiaries, on the one hand, and any unconsolidated Affiliate, including
any structured finance, special purpose or limited purpose entity or Person, on
the other hand), or any “off-balance sheet arrangements” (as defined in
Item 303(a) of Regulation S-K of the SEC), where the result, purpose or intended
effect of such agreement is to avoid disclosure of any material transaction
involving, or material Indebtedness of, such Transferred Company, or any of its
Subsidiaries.
(e)    Since ***, Acorn has not received any oral or written notification of any
(x)




--------------------------------------------------------------------------------




“significant deficiency” or (y) “material weakness” in such Transferred
Company's internal control over financial reporting. For purposes of this
Agreement, the terms “significant deficiency” and “material weakness” shall have
the meanings assigned to them by the Public Company Accounting Oversight Board
Interim Standard AU 325 parts 2 and 3, as in effect on the date hereof.
(f)    Section 4.5(f) to the Disclosure Schedule sets forth a complete and
accurate list of all loan or credit agreements, notes, bonds, mortgages,
indentures and other agreements and instruments pursuant to which any
Indebtedness of the Transferred Companies is outstanding or may be incurred and
the respective principal amounts outstanding thereunder as of the date of this
Agreement.
(g)    Except (i) as set forth in Section 4.5(f) to the Disclosure Schedule,
(ii) ***; (iii) for Liabilities ***; and (iv) Liabilities that ***, there are no
Liabilities, accrued, contingent or otherwise, of any of the Transferred
Companies of any nature of a type that would be required under GAAP to be
reflected on a combined and consolidated financial statement dated as of the
date hereof.
(h)    No Transferred Company is, or has at any time since *** been, subject to
the reporting requirements of Section 13(a) or 15(d) of the Exchange Act.
SECTION 4.6.    Absence of Certain Changes or Events
. Other than in connection with the transactions contemplated hereby or as
reflected in the Disclosure Schedule (including Section 4.6 thereof), since ***,
each of the Transferred Companies has conducted its business in the Ordinary
Course of Business, and there has not occurred: (i) any event or events having a
Company Material Adverse Effect; or (ii) any change in accounting methods,
principles or practices by the Company ***, except insofar as may have been
required by Law or required or permitted by a change in applicable accounting
principles. In addition, except as set forth in Section 4.6 of the Disclosure
Schedule, since ***, no Transferred Company has taken any action that,
individually or in the aggregate, would be prohibited by Section 6.1 if such
section applied during the period from ***.
SECTION 4.7.    Employee Benefits; Employees
.
(a)    Each (i) “employee benefit plan,” as defined in Section 3(3) of ERISA, or
(ii) incentive, profit-sharing, stock option, stock purchase, other
equity-based, employment, consulting, vacation or other leave, change of
control, retention, severance, deferred compensation and other compensation or
benefit plan, program or agreement, in each case established, sponsored or
maintained by the Company or any of its Affiliates or to which the Company or
any of its Affiliates contributes or is obligated to contribute, or to which the
Company or any of its Affiliates is a party, for the benefit of any Participant,
is referred to herein as a “Benefit Plan.” Section 4.7(a) of the Disclosure
Schedule sets forth each Benefit Plan. Except for the employment agreements
identified with an asterisk in Section 4.7(a) of the Disclosure Schedule, each
Benefit Plan is sponsored or maintained solely by one or more of the Transferred
Companies, and no company other than the Transferred Companies is a party to any
Benefit Plan. With respect to each Benefit Plan, the Company has delivered or
made available to Buyer (w) such Benefit Plan, including any amendments thereto,
(x) each trust, insurance, annuity or other funding contract related thereto,
(y) the most recent financial statements and actuarial or other valuation
reports prepared with respect thereto, and (z) the *** most recent annual
reports on Form 5500 required to be filed with the IRS with respect thereto (if
any).
(b)    Except as set forth in Section 4.7(b) of the Disclosure Schedule, each
Benefit Plan




--------------------------------------------------------------------------------




has been operated and administered in compliance *** with its terms and with
applicable Law including ERISA and the Code. Except as set forth in Section
4.7(b) of the Disclosure Schedule, each of the Transferred Companies is in
compliance *** with ERISA, the Code and all other Laws applicable to the Benefit
Plans.
(c)    The Transferred Companies do not have any Liability under Section 412 of
the Code, Section 302 of ERISA or Title IV of ERISA with respect to any Benefit
Plan. The Transferred Companies do not have any Liability with respect to any
“multiemployer plan,” as defined in Section 3(37) of ERISA. There does not
exist, nor do any circumstances exist that could reasonably be expected to
result in, any Controlled Group Liability after the Closing on Buyer, any
Transferred Company or any of their respective Affiliates. No Benefit Plan is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA that
is subject to Section 302 of ERISA or Section 412 of the Code.
(d)    All contributions required to be made under the terms of any Benefit Plan
have been timely made when due ***.
(e)    None of the Transferred Companies has any obligations for, and none of
the Benefit Plans provides to any Participant, retiree welfare benefits other
than (i) coverage mandated by applicable Law and (ii) coverage that continues
during an applicable severance period.
(f)    There is not in existence, nor has there been within the *** prior to the
date hereof, any pending or*** threatened: (A) strike, slowdown, stoppage,
picketing, interruption of work, lockout or any other dispute or controversy
with or involving a labor organization or with respect to unionization or
collective bargaining; (B) labor-related organizational effort, election
activities, or request or demand for negotiations, recognition or
representation; or (C) arbitration, claim of unfair labor practice, workers'
compensation claim, claim or investigation of wrongful discharge, claim or
investigation of employment discrimination or retaliation, claim or
investigation of sexual or other harassment, claim or investigation relating to
the wages or hours of any employee or group of employees, claim or investigation
relating to compliance with immigration Laws or other employment dispute of any
nature, in each case involving any of the Participants or against any of the
Transferred Companies ***.
(g)    (i) None of the Transferred Companies is or has ever been a party to or
bound by any collective bargaining agreement, other agreement or understanding
or work rules or practice with any labor union or any other similar organization
and (ii) none of the Participants is subject to or covered by any such
collective bargaining agreement, other agreement or understanding, work rules or
practice, or arbitration award, or is represented by any labor organization with
respect to such Participant's services performed by any Transferred Company.
(h)    As of the date hereof and since ***, each of the Transferred Companies
(i) is and has been in compliance *** with all applicable U.S. federal, state
and local Laws and foreign Laws which relate to employment, equal employment
opportunity, nondiscrimination, wages, hours, benefits, classification of
employees, leaves, disability, immigration, employment and reemployment rights
of members of the uniformed services, secondment and plant closings and layoffs
(including the Worker Adjustment and Retraining Notification Act and comparable
state, local or other Laws); and (ii) is not liable for any arrears of wages,
other compensation or benefits (other than such liabilities that have been
incurred in the Ordinary Course of Business), or any Taxes or penalties for
failure to comply with any of the foregoing.
(i)    Except as set forth in Section 4.7(i) of the Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement will not (either
alone or together with any other event)




--------------------------------------------------------------------------------




entitle any Participant to severance, change of control or other similar pay or
benefits under, or accelerate the time of payment or vesting or trigger any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, or increase the amount payable or trigger any other ***
obligation pursuant to any Benefit Plan.
(j)    Section 4.7(j) of the Disclosure Schedule sets forth, with respect to
each “disqualified individual” (as defined in Section 280G(c) of the Code) with
respect to the Company that could reasonably be expected to receive any “excess
parachute payment” (as defined in Section 280G(b)(1) of the Code), such person's
name, title and base amount (as defined in Section 280G(b)(3) of the Code).
Except as set forth in Section 4.7(j) of the Disclosure Schedule, no other
“disqualified individual” with respect to the Company will receive a payment or
benefit which constitutes an excess parachute payment.
(k)    No Benefit Plan provides for, and the Transferred Companies are not a
party to, any Contract with any Participant which entitles such Participant to
receive any gross-up or additional payment by reason of the Tax required by
Section 409A or Section 4999 of the Code being imposed on such person.
(l)    Each employee whose duties relate to the Business of the Transferred
Companies is employed by a Transferred Company, and each independent contractor
whose duties relate to the Business of the Transferred Companies is engaged to
perform services for a Transferred Company. Except as set forth on Section
4.7(l) of the Disclosure Schedule, the Transferred Companies do not employ any
employees whose duties do not relate exclusively to the Business of the
Transferred Companies. No Participants are or have been employed by any
Transferred Company outside the United States.
SECTION 4.8.    Taxes
. Except as set forth in Section 4.8 of the Disclosure Schedule:
(a)    All income Tax Returns and other *** Tax Returns required to be filed by
or with respect to the Transferred Companies on or prior to the Closing Date
have been timely filed or will have been timely filed (in each case, taking into
account any applicable extensions) prior to the Closing Date. All *** Taxes
required to be paid or withheld by a Transferred Company have been timely paid
or withheld and remitted (taking into account any applicable extensions), as
appropriate, to the proper Taxing Authority, except for Taxes being contested in
good faith and for which reserves or accruals have been reflected on or
otherwise taken into account on the Financial Statements. The unpaid Taxes of or
with respect to each Transferred Company did not, as of the date of the Interim
Financial Statements, exceed the reserve for Tax Liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Interim Financial Statements
and since such date, no Transferred Company has incurred any Liability for Taxes
outside the Ordinary Course of Business or otherwise inconsistent with past
custom and practice. No Taxing Authority in a jurisdiction where any Transferred
Company has not filed a Tax Return has made a claim or assertion in writing that
any Transferred Company is or may be subject to Tax by such jurisdiction in
respect of Taxes that would be covered by or the subject of such Tax Return.
There are no Liens relating to Taxes on any of the Transferred Companies or
their assets other than Permitted Liens.
(b)    Except for agreements, documents and powers of attorney that have
expired, no written agreement or other document extending, waiving or having the
effect of extending or waiving (i) the period of assessment or collection of any
Taxes of or relating to the Transferred Companies or (ii) the application of any
statute of limitations of any jurisdiction regarding assessment or collection of




--------------------------------------------------------------------------------




any Tax has been executed or filed with the IRS or any other Taxing Authority.
(c)    No federal, state, local, or foreign audit, examination, refund
litigation, claim, adjustment in controversy, or other administrative proceeding
or court proceeding (each a “Tax Contest”) exists or has been initiated in
writing with regard to *** Tax Returns of or that include the Transferred
Companies and none of the Transferred Companies has received any written notice
that any such Tax Contest is pending or threatened.
(d)    None of the Transferred Companies has Liability under Section 1.1502-6 of
the Treasury Regulations or any similar provision of foreign, state or local Law
for the Taxes of any Person other than another Transferred Company. No
Transferred Company is currently a member of a U.S. consolidated group other
than a group consisting solely of some or all of the Transferred Companies and
of which the Company is the common parent.
(e)    No Tax attribute of any Transferred Company was required to be reduced
under Section 1.1502-36 of the Treasury Regulations (or any corresponding
provision of state Law) during the *** prior to the date of this Agreement.
(f)    All Tax sharing, Tax allocation or Tax indemnity agreements or
arrangements, if any, relating to any Transferred Company (other than this
Agreement) have been (or as of the Closing will have been) terminated, and no
Transferred Company will have Liability thereunder after the Closing Date.
(g)    No Transferred Company has been a “distributing corporation” or a
“controlled corporation” in connection with a distribution of stock that was
intended to qualify for tax-free treatment under Section 355(a) or Section 361
of the Code and that occurred during the *** prior to the date of this
Agreement.
(h)    No Transferred Company has engaged in any “reportable transaction,” as
defined in Section 1.6011-4 of the Treasury Regulations, or any other
transaction similar thereto under analogous state, local or foreign Tax Law.
(i)    No property owned by any Transferred Company (i) is property required to
be treated as being owned by another Person pursuant to the provisions of
Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986,
(ii) constitutes “tax-exempt use property” within the meaning of
Section 168(h)(1) of the Code or (iii) is “tax-exempt bond financed property”
within the meaning of Section 168(g) of the Code.
(j)    None of the Transferred Companies will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any period
(or any portion thereof) ending after the Closing Date as a result of (i) any
installment sale on or prior to the Closing Date, (ii) any accounting method
change, or agreement with any Taxing Authority, in either case occurring
simultaneously with or prior to the Closing, (iii) any prepaid amount received
simultaneously with or prior to the Closing, (iv) any intercompany transaction
or excess loss account described in Section 1502 of the Code (or any
corresponding provision of state, local or foreign Tax law) and occurring or
arising, as applicable, on or prior to the Closing Date, or (v) any election
under Section 108(i) of the Code made simultaneously with or prior to the
Closing.
(k)    None of the Transferred Companies (i) is, or is or has been a shareholder
of, a “passive foreign investment company” within the meaning of Section 1297 of
the Code; (ii) during the




--------------------------------------------------------------------------------




period commencing on the first day of any Straddle Period and ending at the
close of business on the Closing Date, has incurred or will incur any item of
income which could constitute subpart F income within the meaning of Section 952
of the Code (for the avoidance of doubt, not including any item of income that
is incurred after the Closing Date); (iii) as of the Closing Date, will hold
assets which constitute U.S. property within the meaning of Section 956 of the
Code; or (iv) is or was (A) a “surrogate foreign corporation” within the meaning
of Section 7874 of the Code, (B) treated as a U.S. corporation under
Section 7874 of the Code or (C) was created or organized in the U.S. as a
domestic entity pursuant to Treasury Regulations Section 301.7701-5(a).
(l)    All of the Transferred Companies that are not United States persons (as
defined in Section 7701(a)(30)) are treated as corporations for U.S. federal Tax
purposes. No entity classification election pursuant to Treasury
Regulations Section 301.7701-3 has been filed with respect to any Transferred
Company other than an entity classification election to treat SCR-Tech LLC as a
corporation for U.S. federal Tax purposes.
(m)    There are currently no limitations on the utilization of the net
operating losses, tax credit carryovers or other attributes of any of the
Transferred Companies under Sections 382 through 384 of the Code (or any
corresponding or similar provisions of state or local Law).
(n)    The representations and warranties set forth in this Section 4.8 and
Section 4.7 are the sole and exclusive representations and warranties of the
Company and the Sellers regarding Tax matters. The representations and
warranties set forth in this Section 4.8, other than Section 4.8(d), Section
4.8(f), Section 4.8(g), Section 4.8(j) and Section 4.8(k), refer only to past
activities of the Transferred Companies and are not intended to serve as
representations and warranties regarding, or a guarantee of, nor can they be
relied upon with respect to, Taxes attributable to any Tax period (or portion
thereof) beginning after the Closing Date.
SECTION 4.9.    Compliance with Laws; Permits
.
(a)    None of the Transferred Companies has been at any time since *** in
violation of any Law or Governmental Order applicable to it or its assets,
properties or businesses***. Except as set forth in Section 4.9(a) of the
Disclosure Schedule, no Transferred Company has received any written notice to
the effect that it (i) has violated or is not in compliance with any such Law or
Governmental Order or (ii) is the subject of any investigation in any
jurisdiction where it does business and there are no grounds for the same. As of
the date of this Agreement, none of the Transferred Companies is a party to, or
bound by, any Governmental Order ***.
(b)    Each of the Transferred Companies holds all governmental qualifications,
registrations, filings, licenses, permits, approvals or authorizations necessary
to conduct its Business and to own or use its assets and properties, as such
Business, assets and properties are conducted, owned and used on the date hereof
(collectively, the “Permits”)***. All *** Permits are valid and in full force
and effect. As of the date hereof, none of the Transferred Companies is the
subject of any pending or*** threatened Action seeking the revocation,
suspension, termination, modification or impairment of any Permit***.
(c)    None of the Transferred Companies and*** none of their respective
Representatives acting on their behalf, has, in connection with the operation of
their respective businesses, (i) used or promised any funds for unlawful
contributions, payments, gifts or entertainment, or made any




--------------------------------------------------------------------------------




unlawful expenditures relating to political activity to government officials,
candidates or members of political parties or organizations, or established or
maintained any unlawful or unrecorded funds in violation of the Foreign Corrupt
Practices Act of 1977, as amended, as if it were applicable at that time, or any
other similar applicable Law; (ii) paid, promised, accepted or received any
unlawful contributions, payments, expenditures, gifts or anything else of value;
or (iii) violated or operated in noncompliance with any export restrictions,
anti-boycott regulations, embargo regulations or other applicable Laws of any
Governmental Entity.
SECTION 4.10.    Litigation
. Except as set forth in Section 4.10 of the Disclosure Schedule, as of the date
of this Agreement, there are no Actions or investigations pending or***
threatened against any of the Transferred Companies, or by which any Transferred
Company's property or assets may be bound. None of the Actions or investigations
currently pending or threatened against any of the Transferred Companies or by
which any Transferred Company's property or assets may be bound, if adversely
determined, would reasonably be expected to have***. There are no Actions
pending or*** threatened against any Transferred Company, or by which any
Transferred Company's property or assets may be bound, that would be expected to
delay, limit or enjoin the transactions contemplated by this Agreement. ***
there are no unasserted claims *** that, if asserted, would be required to be
disclosed in Section 4.10 of the Disclosure Schedule. Except as set forth in
Section 4.10 of the Disclosure Schedule, there is no Action or investigation by
any Transferred Company pending, or which the Transferred Company intends to
initiate, against any other Person.
SECTION 4.11.    Material Contracts
. Section 4.11 of the Disclosure Schedule lists each of the Material Contracts
as in effect on the date of this Agreement. Each Material Contract is a valid
and binding obligation of the Transferred Company that is party thereto and***
as of the date hereof, each other party to such Material Contract. Each such
Material Contract is enforceable against the Transferred Company that is party
thereto, and*** each such other party, in accordance with its terms (subject in
each case to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium, rehabilitation, liquidation, fraudulent conveyance,
preferential transfer or similar Laws now or hereafter in effect relating to or
affecting creditors' rights and remedies generally and subject, as to
enforceability, to the effect of general equitable principles (regardless of
whether enforcement is sought in a proceeding in equity or at law)). Except as
set forth on Section 4.11 of the Disclosure Schedule, none of the Transferred
Companies or*** any other party to a Material Contract is in default under or
breach of a Material Contract, and*** there does not exist any event, condition
or omission that would constitute such a default or breach (whether by lapse of
time or notice or both), in each case***.
SECTION 4.12.    Intellectual Property
. Except as set forth in Section 4.12 of the Disclosure Schedule:
(a)    The Transferred Companies own, or have enforceable rights or licenses to
use, the *** Intellectual Property used in the Business of the Transferred
Companies as currently conducted or Proposed to be Conducted. *** each item of
such Intellectual Property is valid and subsisting. In each case in which the
Transferred Companies have acquired any Intellectual Property from any Person,
each of such Transferred Companies has obtained a valid and enforceable
assignment (including the right to seek past and future damages with respect
thereto) or license in such Intellectual Property as are necessary or useful for
the conduct of the Business as currently conducted or Proposed to be Conducted.
To the




--------------------------------------------------------------------------------




maximum extent provided for by, and in accordance with, applicable Laws, the
Transferred Companies have recorded each assignment of Intellectual Property
assigned to the Transferred Companies with the relevant Governmental Entity,
including the U.S. Patent and Trademark Office, the U.S. Copyright Office, or
their respective equivalents in any relevant foreign jurisdiction, as the case
may be.
(b)    Section 4.12(b) of the Disclosure Schedule sets forth a complete and
correct listing of all Registered Intellectual Property. Each Registered
Intellectual Property listed in Section 4.12(b) of the Disclosure Schedule (i)
is in proper form, (ii) has not been disclaimed and (iii) has been duly
maintained, including the submission of all necessary filings in accordance with
the legal and administrative requirements of the appropriate jurisdictions, and
the patents described in Section 4.12(b) of the Disclosure Schedule are*** valid
and enforceable. All necessary registration, maintenance and renewal fees in
connection with Registered Intellectual Property have been paid and all
necessary documents and certificates in connection with Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Registered Intellectual Property. Each
owner listed in Section 4.12(b) of the Disclosure Schedule is listed in the
records of the appropriate Governmental Entity as the sole owner of record.
(c)    The *** Intellectual Property used in the Business as currently conducted
or Proposed to be Conducted is*** valid and enforceable. Without limiting the
foregoing, *** there is no information, materials, facts, or circumstances,
including any information or fact that would constitute prior art, that would
render any of the Intellectual Property used in the Business, as currently
conducted or Proposed to be Conducted, invalid or unenforceable, or would
adversely effect any pending application for Intellectual Property, and the
Transferred Companies have not misrepresented, or failed to disclose, and have
no knowledge of any misrepresentation or failure to disclose, any fact or
circumstances in any application for Intellectual Property that would constitute
fraud or a misrepresentation with respect to such application or that would
otherwise affect the validity or enforceability of Intellectual Property.
(d)    Except as set forth in Section 4.12(d) of the Disclosure Schedule, the
Transferred Companies do not have an explicit or implied legal obligation,
absolute or contingent, to any Person to sell, transfer or assign any of the
Intellectual Property used in the Business as currently conducted or Proposed to
be Conducted. The Transferred Companies have not made any assignment or granted
any license, and are not under any obligation to grant any such license or
rights, including any or all of the Intellectual Property used in the Business
as currently conducted or Proposed to be Conducted, to any Person, under any of
the Intellectual Property used in the Business as currently conducted or
Proposed to be Conducted.
(e)    Except as set forth in Section 4.12(e) of the Disclosure Schedule, none
of the Transferred Companies has received any notice of any infringement or
misappropriation of the rights of any third party that has not been resolved
with respect to any Intellectual Property used in the conduct of the Business.
None of the Intellectual Property used in the Business as currently conducted or
Proposed to be Conducted is subject to any pending or threatened outstanding
order, contract, stipulation, proceeding, or notification, including without
limitation any pending interference, opposition, cancellation, reissue,
reexamination, or other challenge or adversarial proceeding, restricting in any
manner the use, transfer, or licensing by Transferred Companies of any
Registered Intellectual Property, or which may affect the validity, use or
enforceability of any of the Intellectual Property.
(f)    Except as set forth in Section 4.12(f) of the Disclosure Schedule, (i)
the conduct of the Business of the Transferred Companies as currently conducted
or Proposed to be Conducted does not infringe or misappropriate any Intellectual
Property right of any third party and (ii) *** no Person is




--------------------------------------------------------------------------------




infringing or misappropriating any Owned Intellectual Property which is
necessary for the conduct of the Business of the Transferred Companies as
currently conducted or Proposed to be Conducted.
(g)    The Transferred Companies have established and maintain *** security
programs and privacy policies and are in *** compliance with such programs and
policies. Without limitation to the foregoing, each current and former Employee,
consultant and contractor who has had access to confidential Intellectual
Property owned by or licensed to the Transferred Companies has executed an
agreement to maintain the confidentiality of such Intellectual Property and has
executed appropriate agreements that are substantially consistent with the
Transferred Companies' standard forms thereof. *** except as set forth in
Section 4.12(g) of the Disclosure Schedule or pursuant to confidentiality
obligations, no current or former Employee, consultant or contractor has
disclosed any of the Transferred Companies' confidential information or trade
secrets to any third party. Each current and former Employee, consultant, and
contractor who has had any potential involvement in the conception or
development of any Intellectual Property has signed appropriate agreements with
the Transferred Companies ensuring that all rights, title and interests in and
to all such Intellectual Property will be assigned to the Transferred Companies
and be deemed solely owned by the Transferred Companies, and all such agreements
are substantially consistent with the Transferred Companies' standard form
thereof. *** no current or former Employee, consultant or contractor has
breached or otherwise violated any agreement with the Company referred to in
this Section 4.12(g). It will not be necessary to use any inventions of any of
its employees or consultants (or Persons it currently intends to hire) made
prior to their employment by the Transferred Companies to operate the Business.
*** each employee and consultant has assigned to the Transferred Companies all
intellectual property rights he or she owns that are related to the Business as
now conducted or Proposed to be Conducted.
(h)    The consummation of the transactions contemplated hereby will not result
in the alteration, loss, impairment of or restriction on the Company's ownership
or license to any Intellectual Property or the validity, priority, scope,
enforceability, use, right to use, ownership, license rights, inventorship,
effectiveness or duration of any of Intellectual Property owned by or licensed
to the Company.
SECTION 4.13.    Real Property
.
(a)    None of the Transferred Companies owns any real property or interest in
real property in fee (or as an easement) as of the date hereof.
(b)    Section 4.13(b) of the Disclosure Schedule sets forth a complete and
correct list of all real property leased as of the date hereof by any of the
Transferred Companies (all such property, the “Leased Real Property”), and the
leases (together with any amendments or modifications thereto) pursuant to which
the Leased Real Property is leased (collectively, the “Real Property Leases”).
As of the date hereof, a Transferred Company has a valid and enforceable
leasehold interest under each of the Real Property Leases, subject only to
Permitted Liens and, as of the date hereof, none of the Transferred Companies
has received any written notice of any default under any Real Property Lease,
and *** no event has occurred and no condition exists that, with notice or lapse
of time, or both, would constitute a default by any Transferred Company or any
other party under any of the Real Property Leases.
(c)    (i) The Transferred Companies do not use any real property in the conduct
of their Business other than the Leased Real Property and (ii) the Transferred
Companies' interests in the Leased Real Property pursuant to the Real Property
Leases constitute all of the real property interests necessary




--------------------------------------------------------------------------------




and sufficient for the Transferred Companies to operate their Business as
currently conducted, and to operate and maintain the Leased Real Property as
currently operated and maintained.
(d)    With respect to the Leased Real Property or any interest therein, none of
the Sellers or Transferred Companies has received any written notice of, nor***
does there exist any pending or threatened, condemnation, litigation,
administrative action or similar proceedings, or any sale or other disposition
of any Leased Real Property or any part thereof or interest therein in lieu of
condemnation ***.
(e)    Except as set forth in Section 4.13(e) of the Disclosure Schedule***: (i)
none of the Leased Real Property is subject to or encumbered by any option,
right of first refusal or other contractual right or obligation to sell, assign
or dispose of such Leased Real Property; and (ii) there is not any option, right
of first refusal or other contractual right or obligation to sell, assign,
modify or dispose of any Transferred Company's interests in the Leased Real
Property.
(f)    The Company has delivered or has made available to Buyer complete and
accurate copies of all of the following materials relating to the Leased Real
Property to the extent in the possession or control of the Sellers, the
Transferred Companies, or any of their respective Representatives: the Real
Property Leases, and any consents, estoppels and subordination or
non-disturbance agreements pertaining thereto; title insurance policies,
commitments, and preliminary title reports; encumbrances and easement documents
and other documents and agreements affecting title to, or pertaining to
operation of, the Leased Real Property; and surveys and site plans.
SECTION 4.14.    Brokers
. Except for UBS Securities LLC, no broker, investment banker, financial advisor
or other Person is entitled to any broker's, finder's, financial advisor's or
other similar fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of the Company.
SECTION 4.15.    Affiliate Transactions
. Section 4.15 of the Disclosure Schedule lists all Intercompany Agreements in
effect as of the date hereof.
SECTION 4.16.    Insurance
.
(a)    Section 4.16(a) of the Disclosure Schedule sets forth each of the
insurance policies in force naming any of the Transferred Companies or
Representatives thereof as an insured or beneficiary or as a loss payable payee
or for which any Transferred Company has paid or is obligated to pay all or part
of the premiums (the “Insurance Policies”). As of the date hereof, all Insurance
Policies are in full force and effect (and all premiums due and payable thereon
have been paid in full on a timely basis), and no written notice of
cancellation, termination, revocation or premium increase (retroactive or
otherwise) or other written notice that any Insurance Policy is no longer in
full force or effect or that the issuer of any Insurance Policy is disclaiming
liability or not willing or able to perform its obligations thereunder has been
received by any of the Transferred Companies and*** none of the Transferred
Companies is in default of any provision of the Insurance Policies***. The
Transferred Companies' insurance coverage is adequate to satisfy all of their
contractual insurance obligations required under the terms of any Material
Contract or as required by applicable Law.




--------------------------------------------------------------------------------




(b)    Section 4.16(b) of the Disclosure Schedule sets forth all claims, if any,
by any Transferred Company that have been made since ***, are pending or are
anticipated to be made under any Insurance Policy or bond, including the nature
of the claim, date of loss, date of claim, amount of insurance claim, amount of
insurance proceeds collected and, with respect to pending claims, whether the
insurer has denied or disputed coverage or has reserved its rights.
SECTION 4.17.    Environmental
.
(a)    Each Transferred Company is in *** compliance with applicable
Environmental Law, including obtaining and maintaining possession of, and
complying with the terms and conditions (including mitigation requirements) of
all *** Governmental Approvals required to be held by, or issued to, any
Transferred Company under applicable Environmental Law for the current operation
of such Transferred Company's Business. All such Governmental Approvals are
current and valid *** with respect to the Business of the Transferred Companies.
There are no *** facts that would *** be expected to result in the
(i) revocation, termination, adverse modification or non-renewal of any
Governmental Approval or (ii) failure of the Transferred Company to be in
compliance with applicable Environmental Law***.
(b)    No Transferred Company is subject to any pending Actions or*** any
Actions threatened *** pursuant to any applicable Environmental Law, and no
Transferred Company has received any other written notices of Liability or
violation from any Person under any applicable Environmental Law relating to
such Transferred Company's Business or the Leased Real Property.
(c)    There are no writs, injunctions, decrees, orders or judgments to which
any Transferred Company is a party that are outstanding relating to the
compliance of such Transferred Company with, or the Liability of such
Transferred Company under, any Environmental Laws.
(d)    No Hazardous Materials have been Released into the environment at any
Leased Real Property***.
(e)    No Transferred Company is a party to any contract pursuant to which it is
obligated to indemnify any other Person with respect to, or be responsible for,
any pending or unresolved Liability pursuant to any Environmental Law.
(f)    The Company has made available to the Buyer in the data room established
by the Company for the transactions contemplated by this Agreement all written
environmental reports, assessments and audits (except for supplementary
materials in support of such reports, assessments and audits) that are in any
Transferred Company's possession, custody or control concerning material issues
of noncompliance or Liability (including reports which state a need to take
material corrective actions) under applicable Environmental Law regarding any
Transferred Company or any Leased Real Property.
SECTION 4.18.    Commercial Relationships
.
(a)    Section 4.18(a) of the Disclosure Schedule sets forth a list of each
customer of the Transferred Companies for the fiscal year ended December 31,
2010 that was billed at least $***, in the aggregate, by the Transferred
Companies in such fiscal year. None of the Transferred Companies has received
notification (whether written or*** oral) that any such customer intends to
terminate or ***




--------------------------------------------------------------------------------




change its relationship with the relevant Transferred Company.
(b)    Section 4.18(b) of the Disclosure Schedule sets forth: (i) the
*** largest suppliers to the Transferred Companies for the fiscal year ended
December 31, 2010, measured by the dollar amount of payments made to such
suppliers and (ii) any sole source supplier of any Transferred Company. None of
the Transferred Companies has received notification (whether written or*** oral)
that any such supplier, contract manufacturer or sole supplier intends to
terminate or *** change its relationship with the relevant Transferred Company.
SECTION 4.19.    Title to Assets; Sufficiency of Assets
. Other than as set forth in Section 4.19 of the Disclosure Schedule, the
Transferred Companies have legally valid and good title to, and in the case of
leased or licensed assets and properties, legally valid and subsisting leasehold
interests or licenses in, all of their *** personal properties and assets free
and clear of all Liens other than Permitted Liens. Such properties and assets
include all properties and assets necessary for the conduct of the Business of
the Transferred Companies. All vehicles, machinery, equipment and tools of the
Transferred Companies are usable and operable in good working order and
condition and are in a good state of repair, subject only to ordinary wear and
tear, and have been subject to regular maintenance. The tangible *** assets of
the Transferred Companies are free from *** defects, have been maintained in
accordance with customary maintenance practices, are in good operating condition
and repair*** and are usable in the Ordinary Course of Business and conform ***
to all applicable Laws relating to their use and operation.
SECTION 4.20.    Inventory
. Section 4.20 of the Disclosure Schedule lists all of the Transferred
Companies' inventory as of the date hereof, categorized by new, used,
refurbished or regenerated and work in process inventory. All of the inventory
was acquired and has been maintained in accordance with the Transferred
Companies' regular business practices and in the case of new, refurbished or
regenerated items, are of a quality and quantity usable or salable in the
Ordinary Course of Business, and is valued at reasonable amounts based on the
Transferred Companies' normal valuation policies. None of such inventory is
obsolete, unusable, slow-moving, damaged (except for inventory awaiting
refurbishment or regeneration), defective (except for inventory awaiting
refurbishment or regeneration) or unsalable in the Ordinary Course of Business,
and no previously sold inventory is subject to refunds ***. The Transferred
Companies have good and marketable title to the inventory, free and clear of any
Liens, and all *** commitments or orders for work-in-process were entered into
in the Ordinary Course of Business.
SECTION 4.21.    Product Liability
. Except as set forth on Section 4.21 of the Disclosure Schedule, the
Transferred Companies have no Liability (and*** there is no basis for any
present or future Action, investigation, charge, complaint or demand against any
of them giving rise to any Liability) arising out of any injury to individuals
or property as a result of the ownership, possession, or use of any product
manufactured, refurbished, regenerated, sold, leased or delivered by any
Transferred Company.
SECTION 4.22.    Bank Accounts; Powers of Attorney
. Section 4.22 of the Disclosure Schedule sets forth the name of each bank in
which any Transferred Company has an account, lock box or safe deposit box, the
number of each such account, lock box and safe deposit box, and the names of all
Persons authorized to draw thereon or have access thereto.




--------------------------------------------------------------------------------




No Person holds any power of attorney from the Transferred Companies.
SECTION 4.23.    Delaware Takeover Statute
. The restrictions on business combinations contained in Section 203 of the
Delaware Act do not apply with respect to or as a result of this Agreement and
the transactions contemplated hereby. No other state takeover statute or similar
statute or regulation is applicable to or purports to be applicable to the
transactions contemplated by this Agreement.
SECTION 4.24.    ***
.
(a)    ***.
(b)    ***.
ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to the Company and the Sellers as follows:
SECTION 5.1.    Incorporation and Authority of Buyer
. Buyer is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware. Buyer has all requisite
corporate or other applicable organizational power and authority to enter into,
consummate the transactions contemplated by and carry out its obligations under
this Agreement. The execution and delivery by Buyer of this Agreement and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been, or upon execution and delivery hereof, will be, duly
executed and delivered by Buyer. Assuming due authorization, execution and
delivery by the other parties hereto, this Agreement constitutes, or upon
execution and delivery hereof, will constitute, the legal, valid and binding
obligation of Buyer, enforceable against it in accordance with its terms,
subject in each case to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium, rehabilitation, liquidation, fraudulent conveyance,
preferential transfer or similar Laws now or hereafter in effect relating to or
affecting creditors' rights and remedies generally and subject, as to
enforceability, to the effect of general equitable principles (regardless of
whether enforcement is sought in a proceeding in equity or at law).
SECTION 5.2.    No Conflict
. The execution and delivery by Buyer, and the consummation by Buyer of the
transactions contemplated by, this Agreement do not and will not (a) violate or
conflict with the Organizational Documents of Buyer, (b) subject to the
Governmental Approvals referred to in Section 5.3, conflict with or violate in
any material respect any Law or other Governmental Order applicable to Buyer or
by which it or any of its properties or assets is bound or subject or (c) result
in any breach of, constitute a default (or event which, with the giving of
notice or lapse of time, or both, would constitute a default) under, give to any
Person any rights of termination, acceleration or cancellation of, require any
notice under, give rise to




--------------------------------------------------------------------------------




the loss of a benefit under or result in the creation of any Lien (other than
Permitted Liens) on any of the assets or properties of Buyer pursuant to, any
material contract or any note, bond, loan or credit agreement, mortgage or
indenture to which Buyer is a party or by which it or its respective properties
or assets is bound or subject, except, in the case of clauses (b) or (c), for
any such breaches, defaults, terminations, accelerations, cancellations or
creations that would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.
SECTION 5.3.    Consents and Approvals
. The execution, delivery and performance of this Agreement by Buyer do not, and
the consummation by Buyer of the transactions contemplated hereby will not,
require any Governmental Approval to be obtained or made by Buyer or any
Affiliate of Buyer, except for (i) those required by the HSR Act and any other
applicable antitrust and competition Laws and (ii) any Governmental Approval
that if not obtained or made would not, individually or in the aggregate,
reasonably be expected to have a Buyer Material Adverse Effect.
SECTION 5.4.    Securities Laws Matters
. The Shares are being acquired by Buyer for its own account and without a view
to the public distribution or sale of the Shares or any interest in them. Buyer
understands and agrees that it may not sell, transfer, assign, pledge or
otherwise dispose of any of the Shares other than pursuant to a registered
offering in compliance with, or in a transaction exempt from, the registration
requirements of the Securities Act and applicable state and foreign securities
Laws.
SECTION 5.5.    Litigation
. As of the date of this Agreement, there are no Actions pending or***
threatened against any of Buyer or its Affiliates that, individually or in the
aggregate, would reasonably be expected to have a Buyer Material Adverse Effect.
SECTION 5.6.    Ability to Consummate Transaction
. Buyer has access to, and on the Closing Date will have, sufficient funds
available to purchase the Shares on the terms and conditions contemplated by
this Agreement, to consummate the other transactions contemplated by this
Agreement and to pay all associated costs and expenses required to be paid by
Buyer and has furnished to the Company written evidence thereof. There are no
other facts or circumstances relating to Buyer or its Affiliates that has
resulted in or would reasonably be expected to result in a Buyer Material
Adverse Effect.
SECTION 5.7.    Brokers
. No broker, investment banker, financial advisor or other Person is entitled to
any broker's, finder's, financial advisor's or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer.
SECTION 5.8.    ***
. ***.
SECTION 5.9.    ***




--------------------------------------------------------------------------------




. ***.
ARTICLE VI


COVENANTS
SECTION 6.1.    Conduct of Business of the Company
. During the period from the date of this Agreement until the Closing, except
(a) as explicitly required by this Agreement, (b) for the matters set forth in
Section 6.1 of the Disclosure Schedule, or (c) as Buyer otherwise consents in
writing in advance ***, the Company shall, and it shall cause the other
Transferred Companies to, (x) conduct the Business of the Transferred Companies
in the Ordinary Course of Business, (y) use *** efforts to preserve intact the
business organizations of the Transferred Companies, to preserve the Transferred
Companies' *** assets and properties in good repair and condition, to keep
available the services of the Transferred Companies' *** officers and ***
employees and to maintain the Transferred Companies' *** relationships with
their customers, suppliers, licensors, licensees, consultants and other Persons
*** and (z) without limiting the generality of the foregoing, not do any of the
following:
(i)    repurchase, redeem, repay or otherwise acquire any outstanding Shares;
(ii)    transfer, issue, sell or dispose of any shares of Capital Stock of any
of the Transferred Companies or grant options, warrants, calls or other rights
to purchase or otherwise acquire any shares of Capital Stock of any of the
Transferred Companies or capital appreciation rights, phantom stock rights,
securities with participation rights or features, or similar obligations and
commitments of any of the Transferred Companies;
(iii)    effect any subdivision, recapitalization, reclassification,
combination, stock split or like change in the capitalization of any of the
Transferred Companies, or issue or authorize or propose the issuance of any
other securities in respect of, in lieu of or in substitution for shares of any
Transferred Company's Capital Stock;
(iv)    amend the Organizational Documents of any of the Transferred Companies;
(v)    purchase, sell, lease, sublease, license, leaseback, mortgage, pledge,
exchange or otherwise encumber, dispose of or acquire any property or assets
(other than transactions occurring in the Ordinary Course of Business), or enter
into, modify, supplement or amend any lease or sublease of real property (other
than in the Ordinary Course of Business) or make any capital expenditure ***;
(vi)    incur any Liabilities or Indebtedness from third party lending sources
(other than current trade accounts payable incurred in respect of property or
services purchased in the Ordinary Course of Business) or assume, grant,
guarantee or endorse, or otherwise as an accommodation become responsible for,
the obligations of any Person, or make any loans or advances (other than, in
each case*** and other than ***) ***;
(vii)    settle or compromise any Liability for Taxes, amend any *** Tax Return,
file any *** Tax Return in a manner inconsistent with past practice or adopt or
change any method of accounting for Tax purposes, or enter into any closing
agreement with respect to any *** Tax;




--------------------------------------------------------------------------------




(viii)    enter into, modify or amend ***, cancel, waive, release, terminate,
renew, extend or assign any *** rights or claims with respect to any Material
Contract;
(ix)    (A) grant, increase, or accelerate the vesting or payment of, or
announce or promise to grant, increase or accelerate the vesting or payment of,
or take any action to fund or otherwise secure the payment of, any wages,
salaries, bonuses, incentives, severance or change of control pay, other
compensation, pension or other benefits payable to any Participant, including
any increase or change pursuant to any Benefit Plan, or (B) establish, adopt,
enter into, increase, amend or terminate (or promise to take any such action(s))
any Benefit Plan or any compensation or benefits potentially available
thereunder***;
(x)    enter into or amend any employment contract with, or terminate (***) the
employment of, any of its officers;
(xi)    pay, loan or advance (***) any amount to, or sell, transfer or lease any
properties or assets (real, personal or mixed, tangible or intangible) to, or
enter into any agreement with, any of the Transferred Companies' officers or
directors or any Affiliate of any of the Transferred Companies' officers or
directors;
(xii)    form or commence the operations of any new business or any corporation,
partnership, joint venture, business association or other business organization
or division thereof or enter into any new line of business ***;
(xiii)    settle or compromise any Action or threatened Action, other than any
settlement or compromise that involves *** less than $*** individually or $***
in the aggregate;
(xiv)    declare or pay any dividends on or make other distributions (whether in
cash, stock or property) in respect of any of the Capital Stock of any
Transferred Company, except for dividends and distributions by a direct or
indirect wholly owned Subsidiary to its parent;
(xv)    directly or indirectly acquire (i) by merging or consolidating with, or
by purchasing assets of, or by any other manner, any division, business or
Capital Stock of any Person (including in a transaction involving a tender or
exchange offer, business combination, recapitalization, liquidation,
dissolution, joint venture or similar transaction) or (ii) other than catalyst
and inventory in the Ordinary Course of Business, any assets for consideration
in excess of $*** individually or $*** in the aggregate;
(xvi)    adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization of any Transferred Company;
(xvii)    implement or adopt any change in the Transferred Companies' accounting
methods, principles or policies other than as may be required by applicable Law
or GAAP;
(xviii)    fail to take any action necessary or advisable to protect or maintain
the *** Intellectual Property owned, used or held for use by any Transferred
Company that is used to conduct the Business of any Transferred Company as
currently conducted or planned by the Transferred Company to be conducted,
including the prosecution of all pending applications for patents and
Trademarks, the filing of any documents or other information or the payment of
any maintenance or other fees related thereto;
(xix)    except in the Ordinary Course of Business, grant or acquire, agree to
grant to or acquire from any Person, or dispose of or permit to lapse any rights
to any *** Intellectual Property,




--------------------------------------------------------------------------------




or disclose or agree to disclose to any Person, other than Representatives of
Buyer or the Transferred Companies, any trade secrets, or compromise, settle or
agree to settle any one or more Actions or institute any Action concerning any
*** Intellectual Property;
(xx)    modify, amend, or rewrite, or fail to renew or extend, any *** Insurance
Policy;
(xxi)    permit any *** Insurance Policy to lapse, be canceled or expire unless
(i) Buyer does not consent to the renewal or extension of such policy, including
any modifications to the policy that may be required in connection with such
renewal or extension, or (ii) a new policy with substantially the same coverage
is in effect as of the date of lapse, cancellation or expiration;
(xxii)    take any action that would reasonably be expected to (i) impose any
*** delay in the obtaining of, or *** increase the risk of not obtaining, any
consent, approval, order, authorization or permit of, or declaration,
registration, filing with, or notification to, any Governmental Entity necessary
to consummate the transactions contemplated by this Agreement or termination of
any applicable waiting period; (ii) significantly increase the risk of any
Governmental Entity entering a Governmental Order prohibiting or impeding the
consummation of the transactions contemplated by this Agreement; or (iii) ***
delay or impair the consummation of the transactions contemplated by this
Agreement; or
(xxiii)    authorize, or commit or agree to take, any of the foregoing actions.
Without in any way limiting any party's rights or obligations under this
Agreement, the parties understand and agree that (i) nothing contained in this
Agreement shall give the Buyer, directly or indirectly, the right to Control the
operations of the Company, or its businesses or operations prior to the Closing
and (ii) prior to the Closing, the Company shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
the businesses and their operations.
SECTION 6.2.    Access to Information
. Except as prohibited by Law, the Company shall, and shall cause the other
Transferred Companies to, afford to Buyer and to the Representatives and
employees of Buyer full access upon reasonable notice at all reasonable times
during the period between the date of this Agreement and the Closing Date to
their respective properties, books, contracts, commitments, personnel and
records and, during such period, the Company shall, and shall cause the other
Transferred Companies to, furnish to Buyer such information concerning the
Transferred Companies, including information concerning their Business,
properties, litigation matters, personnel, environmental compliance and property
condition, as Buyer may from time to time reasonably request, other than any
such information that (a) is subject to an attorney-client or other legal
privilege that would be lost by such disclosure or (b) is subject to an
obligation of confidentiality that would be violated by such disclosure
(provided that the Company shall, and shall cause the other Transferred
Companies to, upon the request of Buyer, *** to obtain the required consent of
any third party to such access or disclosure). The Company shall provide Buyer's
environmental consultant *** access to the Leased Real Property to
perform Phase 1 and Phase 2 (soil and groundwater sampling) environmental site
assessments, subject to the consent of the landlords of the Leased Real Property
to any sampling involving drilling or other subsurface measures. The Company
shall *** obtain consent from the landlords of the Leased Real Property with
respect to such sampling. All requests for access or information pursuant to
this Section 6.2 shall be directed only to such Person or Persons as the Company
shall designate in writing.




--------------------------------------------------------------------------------




SECTION 6.3.    *** Efforts
. Upon the terms and subject to the conditions and other agreements set forth in
this Agreement, the parties hereto (a) shall execute and deliver, or shall cause
to be executed and delivered, such documents and other papers and shall take, or
shall cause to be taken, such further actions as may be reasonably required to
carry out the provisions of this Agreement and give effect to the transactions
contemplated by this Agreement in the most expeditious manner possible,
(b) shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing, and (c) not in limitation of any other
provision of this Agreement, shall *** cause all the conditions to the
obligations of the Sellers (in the case of the Buyer) or the Buyer (in the case
of the Sellers) to consummate the transactions contemplated by this Agreement to
be met as soon as reasonably practicable.
SECTION 6.4.    Consents, Approvals and Filings
.
(a)    The parties shall *** obtain as promptly as practicable all Governmental
Approvals that may be or may become reasonably necessary, proper or advisable
under this Agreement and applicable Law to consummate and make effective the
transactions contemplated hereby, and the parties shall take all actions as may
be requested by any such Governmental Entities to obtain such Governmental
Approvals. The parties shall cooperate with the *** requests of one another in
seeking to obtain as promptly as practicable all such Governmental Approvals. No
party shall take or cause to be taken any action that it is aware or reasonably
should be aware would have the effect of delaying, impairing or impeding the
receipt of any such Governmental Approvals.
(b)    The parties shall promptly make all filings and notifications with all
Governmental Entities that may be or may become reasonably necessary, proper or
advisable hereunder and under applicable Laws to consummate and make effective
the transactions contemplated hereby, including (i) the Sellers and Buyer each
making an appropriate filing of a notification and report form pursuant to the
HSR Act (which filing, including the exhibits thereto, need not be shared or
otherwise disclosed to the other parties) with respect to the transactions
contemplated hereby and (ii) the parties each making any other filing that may
be required under any other antitrust or competition Law or by any Governmental
Entity with jurisdiction over enforcement of any applicable antitrust or
competition Laws. The Sellers and Buyer each agrees to supply promptly any
additional information and documentary material that may be requested pursuant
to the HSR Act or any other applicable Laws. Buyer shall have responsibility for
the filing fees associated with its HSR Act filing, and the Sellers and Buyer
shall have responsibility for their other respective filing fees associated with
any other required filings.
(c)    Subject to applicable Laws relating to the sharing of information, each
of Sellers and Buyer shall promptly notify each other of any communication it
receives from any Governmental Entity relating to the matters that are the
subject of this Agreement, permit counsel for the other party to review in
advance, and consider in good faith the views of the other party in connection
with, any proposed written communication to any Governmental Entity in
connection with the transactions contemplated hereby, and provide each other
with copies of all correspondence, filings or communications between such party
or any of its Representatives, on the one hand, and any Governmental Entity or
members of the staff of any Governmental Entity, on the other hand, subject to
Section 6.2. The Sellers and Buyer shall coordinate and cooperate fully with
each other in exchanging such information and providing such assistance as the
other party may reasonably request in connection with the foregoing (including
in seeking early termination of any applicable waiting periods under the HSR
Act); provided, however, that the foregoing shall not require any Seller or any
Transferred Company (i) to disclose any




--------------------------------------------------------------------------------




information that in its reasonable judgment would result in the disclosure of
any trade secrets of third parties (provided that the Company shall, and shall
cause the other Transferred Companies to, upon the request of Buyer, *** obtain
the required consent of any third party to such access or disclosure) or (ii) or
to disclose any information immune to disclosure pursuant to the attorney-client
privilege, the work product doctrine, common interest doctrine and/or any joint
defense agreement; and provided, further, that Buyer's obligations to notify the
Sellers with respect to communications received by a Taxing Authority, as well
as the rights and obligations of the parties to this Agreement with respect to
any Tax Contest, shall be governed solely by Article XI. Neither party shall be
required to comply with any of the foregoing provisions of this Section 6.4(c)
to the extent that such compliance would be prohibited by applicable Law. The
parties further covenant and agree not to extend any waiting period associated
with any Governmental Approval or enter into any agreement with any Governmental
Entity not to consummate the transactions contemplated by this Agreement, except
with the prior written consent of the other parties hereto.
(d)    The Sellers and Buyer shall *** obtain any other consents and approvals
and make any other notifications that may be required in connection with the
transactions contemplated hereby; provided that none of the Sellers or the
Transferred Companies shall be required to compensate any third party, commence
or participate in litigation or offer or grant any accommodation (financial or
otherwise) to any third party to obtain any such consent or approval; and
provided, further, that for purposes of this Section 6.4(d), none of the Sellers
or the Transferred Companies shall be required to take any action with respect
to any third party unless the taking of such action is required in order to
satisfy any of the conditions set forth in Sections 8.1 and 8.2 and such
condition has not been waived by Buyer. Notwithstanding anything to the contrary
in this Section 6.4, nothing in this Section 6.4 shall require, or should be
construed to require, Buyer to proffer to, or agree to, sell or hold separate
and agree to sell, before or after the Closing, any assets, businesses, or
interest in any assets or businesses of Buyer or any of its Subsidiaries,
portfolio companies, Affiliates, the Company or any of its Subsidiaries, or to
agree to any changes or restrictions in the operations of any assets or
businesses; and provided, further, that nothing in this Section 6.4 shall
require, or be construed to require, a proffer or agreement that would, in the
good faith judgment of Buyer, be reasonably likely to have a significant adverse
effect on the benefits to Buyer of the transactions contemplated by this
Agreement.
(e)    In the event that any securityholder litigation related to this
Agreement, the sale of Shares by Acorn or the other transactions contemplated
hereby is brought against Acorn, the Company and/or their respective directors,
Acorn and the Company shall promptly notify Buyer of such litigation and shall
keep Buyer informed on a current basis with respect to the status thereof. The
Buyer shall have the opportunity to participate in, but not control, the defense
of any such securityholder litigation against Acorn, the Company and/or their
respective directors; provided, however, that no settlement of any such
securityholder litigation shall be agreed to without Buyer's prior written
consent***. Notwithstanding the foregoing, Buyer shall not be obligated to
consent to any settlement which does not include full release of Buyer and its
Affiliates or which imposes an injunction or other equitable relief upon Buyer
or any of its Affiliates (including, after the Closing, the Company).
SECTION 6.5.    Access to Books and Records
. Until the later of the *** anniversary of the Closing or such time as the
information and access described below is no longer reasonably required by the
Sellers (provided that Buyer or the Company shall give *** notice to the Sellers
prior to destroying any records to permit the Sellers, at their expense, to
examine, duplicate or repossess such books and records), Buyer and the Company
shall afford promptly to the Sellers and their Representatives upon reasonable
notice access to the books, records, officers, employees, auditors and other
advisors of the Transferred Companies to the extent reasonably




--------------------------------------------------------------------------------




required by the Sellers for any litigation, disputes, compliance, financial
reporting (including financial audits of historical information), regulatory,
Tax and accounting matters, and Buyer and the Company shall cooperate fully with
the Sellers and their Representatives to furnish such books and records and make
available such officers, employees, auditors and other advisors of the
Transferred Companies; provided that such access does not unreasonably interfere
with the conduct of the business of Buyer or the Transferred Companies, and
access to records relating to Taxes shall be governed exclusively by
Section 11.6. Buyer shall, and shall cause the Transferred Companies to,
implement an internal process to ensure the deletion of all data relating to the
Sellers or its Affiliates (excluding the Transferred Companies) from any
computers, hard drives or other similar electronic devices prior to disposing of
any such device, and such internal process shall conform *** to the internal
process currently in place at the Transferred Companies for deletion of data
prior to disposition of such devices.
SECTION 6.6.    Public Announcements
. No party to this Agreement or any Affiliate or Representative of such party
shall issue or cause the publication of any press release or public announcement
or otherwise communicate with any news media in respect of this Agreement or the
transactions contemplated by this Agreement without the prior written consent of
the other parties (which consent shall not be unreasonably withheld, conditioned
or delayed), except as may be required by Law or applicable securities exchange
rules, in which case the party required to publish such press release or public
announcement shall allow the other parties a reasonable opportunity to comment
on such press release or public announcement in advance of such publication.
Prior to the Closing, none of the parties to this Agreement, nor any of their
respective Affiliates or Representatives, shall make any disclosure concerning
plans or intentions relating to the customers, agents or employees of, or other
Persons with significant business relationships with, the Transferred Companies
without first obtaining the prior written approval of the other parties, which
approval will not be unreasonably withheld, conditioned or delayed.
SECTION 6.7.    ***
. From and after the date of this Agreement, the parties shall *** obtain, on or
prior to the Closing, the termination of, and full release of the applicable
Sellers and their respective Affiliates (other than the Transferred Companies)
from, the *** or other similar agreements made in respect of ***, or for ***,
the Transferred Companies by any Seller or any Affiliate (other than a
Transferred Company) thereof set forth on Section 6.7 of the Disclosure
Schedule (each, a “Seller Guaranty”). For the avoidance of doubt, such efforts
shall include ***. In the event that such efforts fail to result in the full
termination of *** to indemnify and hold harmless the Sellers and their
Affiliates for *** that such parties may incur after the Closing as a result of
***.
SECTION 6.8.    Directors
. The Sellers shall deliver to Buyer letters of resignation of the directors or
managers of the Transferred Companies listed in Section 6.8 of the Disclosure
Schedule, such resignations to become effective upon the Closing.
SECTION 6.9.    Contact with Customers, Employees, Etc
. Buyer shall, and shall cause its Affiliates and its and such Affiliates'
respective Representatives to, contact and communicate with the employees,
consultants, customers, suppliers and distributors of the Transferred Companies
regarding or in connection with the transactions contemplated hereby only after
submitting any proposed communication to the Company for its review and




--------------------------------------------------------------------------------




approval***, except to the extent that such communication is substantially
consistent with communications previously approved by the Company.
SECTION 6.10.    Confidentiality
.
(a)    The terms of the confidentiality agreement, dated March 28, 2011 (the
“Confidentiality Agreement”), between the Company and Energy Capital Partners
II, LLC, are incorporated into this Agreement by reference and shall continue in
full force and effect until the later of the Closing Date and the date on which
the Confidentiality Agreement would otherwise terminate in accordance with its
terms. If, for any reason, the transactions contemplated by this Agreement are
not consummated, the Confidentiality Agreement shall nonetheless continue in
full force and effect in accordance with its terms.
(b)    From and after the Closing, the Sellers and their Affiliates, on the one
hand, and Buyer and its Affiliates (including the Transferred Companies), on the
other hand, shall, and shall cause their respective Representatives to, maintain
in confidence any written, oral or other information relating to or obtained
from the other parties or their Affiliates (including with respect to Buyer
following the Closing, the Transferred Companies), except that the foregoing
requirements of this Section 6.10(b) shall not apply to the extent that (i) any
such information is or becomes generally available to the public other than
(A) in the case of information regarding Buyer, as a result of disclosure by the
Sellers or their Affiliates or any of their respective Representatives and
(B) in the case of information regarding the Sellers, as a result of disclosure
by Buyer or any of the Transferred Companies or any of their respective
Affiliates or any Representative of any of the foregoing, (ii) any such
information is required by applicable Law, Governmental Order or a Governmental
Entity to be disclosed after prior notice has been given to the other party
(including any report, statement, testimony or other submission to such
Governmental Entity), (iii) any such information is reasonably necessary to be
disclosed in connection with any Action or in any dispute with respect to this
Agreement (including in response to any summons, subpoena or other legal process
or formal or informal investigative demand issued to the disclosing party in the
course of any litigation, investigation or administrative proceeding), or
(iv) any such information was or becomes available to such party on a
non-confidential basis and from a source (other than a party to this Agreement
or any Affiliate or Representative of such party) that is not bound by a
confidentiality agreement with respect to such information. Each of the parties
hereto shall instruct its Affiliates and Representatives having access to such
information of such obligation of confidentiality.
(c)    Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and agree that (i) (x) Buyer and its Affiliates may share any
information relating to or obtained from the Sellers and their Affiliates, and
(y) the Sellers and their Affiliates may share any information relating to or
obtained from Buyer and its Affiliates (including, after the Closing, the
Transferred Companies), in each case with the IRS or any other Taxing Authority
as any such party deems necessary or advisable in its good faith judgment and
(ii) Buyer may disclose the terms of this Agreement (excluding any confidential
information about the Transferred Companies contained in Disclosure Schedules)
and the transactions contemplated hereby to its current and prospective
Affiliates, investors and limited partners.
SECTION 6.11.    D&O Liabilities
. From and after the Closing Date, Buyer shall not, and shall cause the
Transferred Companies not to, take any steps that would reasonably be expected
to affect adversely the rights of any




--------------------------------------------------------------------------------




individual who served as a director or officer of any of the Transferred
Companies at any time prior to the Closing Date (each, a “D&O Indemnified
Person”) to be indemnified, either under the Delaware Act or other applicable
Law or the Organizational Documents of the Transferred Companies as they existed
prior to the Closing Date, against any Liabilities (including attorneys' fees
and expenses of investigation, defense and ongoing monitoring), judgments,
penalties, fines, Losses, charges, demands, Actions, settlements, assessments,
deficiencies, Taxes, interest, obligations or amounts paid in settlement
incurred in connection with any Action, whether civil, criminal, administrative
or investigative, arising out of or pertaining to matters existing or occurring
at or prior to the Closing Date and relating to the fact that the D&O
Indemnified Person was a director or officer of a Transferred Company, whether
asserted or claimed prior to, at or after the Closing Date.
SECTION 6.12.    No Solicitation of Transactions
.
(a)    From and after the date hereof until the Closing or, if earlier, the
termination of this Agreement in accordance with Article XII, the Company and
Sellers shall not, and shall cause the other Transferred Companies and the
Representatives of the Company, the Sellers or the other Transferred Companies
not to, directly or indirectly: (i) initiate, solicit or knowingly encourage
(including by way of providing information) the submission of any inquiries,
proposals or offers or any other efforts or attempts that constitute, or could
reasonably be expected to lead to, any Acquisition Proposal or engage in any
discussions or negotiations with respect thereto or otherwise cooperate with or
assist or participate in or facilitate any such inquiries, proposals, offers,
discussions or negotiations; (ii) approve or recommend, or publicly propose to
approve or recommend, an Acquisition Proposal; (iii) enter into any merger
agreement, letter of intent, agreement in principle, share purchase agreement,
asset purchase agreement, share exchange agreement, option agreement or other
similar agreement relating to an Acquisition Proposal or enter into any
agreement or agreement in principle requiring the Company or the Sellers to
abandon, terminate or fail to consummate the transactions contemplated hereby or
breach its obligations hereunder; or (iv) resolve, propose or agree to do any of
the foregoing. The Company and the Sellers shall immediately cease and cause to
be terminated any solicitation, encouragement, discussion or negotiation with
any Persons conducted theretofore by the Company, the Sellers, the other
Transferred Companies or any of the Representatives of the Company, the Sellers
or the Transferred Companies, with respect to any Acquisition Proposal and cause
to be returned or destroyed all confidential information provided by or on
behalf of the Company, any Seller or any other Transferred Company to such
Person.
(b)    The Company and Sellers agree that any violation of the restrictions set
forth in this Section 6.12 by any Representatives of the Company, the Sellers or
the other Transferred Companies shall be deemed to be a material breach of this
Agreement (including this Section 6.12) by the Company and the Sellers.
(c)    The Company and the Sellers shall promptly (and in any event within ***)
notify Buyer in the event that the Company, any Seller, any other Transferred
Company or any Representative of the Company, the Sellers or the Transferred
Companies receives (i) any Acquisition Proposal or indication by any Person that
it is considering making an Acquisition Proposal, (ii) any request for
non-public information relating to Acorn or the Company or any of the other
Transferred Companies other than requests for information in the Ordinary Course
of Business and unrelated to an Acquisition Proposal or (iii) any inquiry or
request for discussions or negotiations regarding any Acquisition Proposal. The
Sellers and the Company shall notify Buyer promptly (and in any event within
***) with the identity of such Person and a copy of such Acquisition Proposal,
indication, inquiry or request (or, where no such copy is available, a complete
description thereof), including any modifications thereto. The Company and the




--------------------------------------------------------------------------------




Sellers shall keep Buyer fully informed (orally and in writing) on a current
basis (and in any event at Buyer's request and otherwise no later than *** after
the occurrence of any changes, developments, discussions or negotiations) of the
status of any Acquisition Proposal, indication, inquiry or request (including
the terms and conditions thereof and of any modification thereto), and any ***
developments, discussions and negotiations, including furnishing copies of any
written inquiries, correspondence and draft documentation, and written summaries
of any *** oral inquiries or discussions.
SECTION 6.13.    Waiver of Buy/Sell
. Each of Acorn and EnerTech hereby waives its rights under Section 7 of the
Stockholders Agreement and agrees not to deliver any Triggering Notice (as
defined in such section) until the earlier of (i) the effectiveness of any
amendment to this Agreement that is adverse to EnerTech and made in accordance
with Section 13.8(b), unless EnerTech has consented to such amendment in writing
prior to such effectiveness, and (ii) the date on which this Agreement is
terminated in accordance with Article XII.
ARTICLE VII


EMPLOYEE MATTERS
SECTION 7.1.    Employee Matters.
(a)    For a period of at least *** after the Closing Date (or, with respect to
any Employee, the period from the Closing Date through the date of termination
of such Employee's employment with Buyer and its Affiliates, if shorter) (the
“Transition Period”), Buyer shall (i) either (A) assume and maintain for the
benefit of each Employee the Benefit Plans at compensation and benefit levels
substantially comparable in the aggregate to those in effect for such Employee
on the date of this Agreement or (B) provide or cause to be provided to each
Employee compensation and benefits pursuant to plans, agreements and
arrangements of Buyer and its Affiliates (the “Buyer Benefit Plans”) that, taken
as a whole, are ***, (ii) provide that each Employee shall receive base
compensation at a rate ***, and (iii) provide that each Employee shall be
eligible for total incentive compensation opportunities that are ***; provided
that Buyer shall not be obligated to assume or maintain any Benefit Plan that
provides equity-based, change-in-control or other special or non-recurring
compensation or benefits (including, for the avoidance of doubt, the Stock
Option Plan and the Capital Appreciation Rights Plan) and no compensation or
benefits provided under any such Benefit Plan prior to the Closing Date shall be
considered in determining whether Buyer has complied with this covenant. Subject
to the foregoing, nothing herein is intended to limit the right of Buyer or the
Transferred Companies (x) to terminate the employment of any Employee at any
time, (y) to change or modify any incentive compensation or employee benefit
plan or arrangement at any time and in any manner, or (z) to change or modify
the terms or conditions of employment for any of their employees, and nothing
herein shall be construed as an amendment or termination of any Benefit Plan or
any of the Buyer Benefit Plans.
(b)    With respect to Buyer Benefit Plans, for purposes of determining
eligibility to participate, level of benefits, vesting and vacation or paid
time-off entitlement, but not for purposes of determining benefit accruals or
early retirement subsidies under any defined benefit pension plan of Buyer or
its Affiliates, each Employee's service with the Transferred Companies (as well
as service with any predecessor employer of the Transferred Companies, to the
extent service with the predecessor employer is recognized by the Benefit Plans
immediately prior to the Closing Date) shall be treated as service with Buyer or
any of its Subsidiaries; provided, however, that such service need not be
recognized to the extent




--------------------------------------------------------------------------------




that such recognition would result in ***.
(c)    Buyer shall cause the Transferred Companies to recognize and provide all
accrued but unused vacation and sick pay and other paid time-off of the
Employees as of the Closing Date; provided, however, vacation and sick days
accrued (including vacation and sick days and other paid time-off carried over
from prior years to the limit of the policies of the Transferred Companies) but
not taken for the period beginning on *** and ending on the Closing Date shall
not be forfeited under the Transferred Companies' existing policy but shall be
recognized by the Transferred Companies as of the Closing Date.
(d)    To the extent Benefit Plans are not assumed and maintained in accordance
with Section 7.1(a)(i)(A), Buyer shall waive, or cause to be waived, any
pre-existing condition limitations, exclusions, actively at work requirements
and waiting periods under any Buyer Benefit Plan that is a welfare benefit plan
in which Employees (and their eligible dependents) will be eligible to
participate from and after the Closing Date, except to the extent that such
pre-existing condition limitations, exclusions, actively-at-work requirements
and waiting periods would not have been satisfied or waived under the comparable
Benefit Plan immediately prior to the Closing Date. Buyer shall recognize, or
cause to be recognized, the dollar amount of all co-payments, deductibles and
similar expenses incurred by each Employee (and his or her eligible dependents)
during the calendar year in which the Closing Date occurs (or if later, the plan
year in which such Employee and his or her eligible dependents are put into a
different plan) for purposes of satisfying such year's deductible and co-payment
limitations under the relevant welfare benefit plans in which they will be
eligible to participate from and after the Closing Date.
(e)    Notwithstanding anything to the contrary in this Section 7.1 or
otherwise, from and after the Closing Date, Buyer and the Company shall assume,
honor and continue during the Transition Period or, if later, until all
obligations thereunder have been satisfied, all of the Transferred Companies'
employment, incentive compensation, severance, retention, termination and change
of control plans, policies, programs, agreements or arrangements (including with
respect to any payments, benefits or rights arising as a result of the
transactions contemplated by this Agreement (either alone or in combination with
any other event)) listed as such in Section 4.7(a) of the Disclosure Schedule,
in accordance with their respective terms, including any amendment or
termination provisions.
(f)    Without limiting the generality of Section 10.1, this Section 7.1 shall
be binding upon and inure solely to the benefit of each of the parties to this
Agreement, and nothing in this Section 7.1, expressed or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Section 7.1 and no provision of this Section 7.1 will
create any third party beneficiary rights in any current or former
Representative or individual independent contractor of the Transferred Companies
in respect of continued employment (or resumed employment) or service or any
other matter.
(g)    If, at any time prior to the Closing Date, any holder of Cash-Out Stock
Options under the Stock Option Plan exercises any of its Cash-Out Stock Options,
the Company will cause such Cash-Out Stock Options to be canceled in
consideration of a cash payment of equivalent cash value in accordance with
Section 10(d) of such plan and shall not permit any Common Stock to be issued in
respect of such exercise.  With respect to any Cash-Out Stock Options
outstanding on the Closing Date, the Company will, in accordance with Sections 8
and/or 10(d) of the Stock Option Plan, cause (i) the vested portion of each such
Cash-Out Stock Option (including the portion of each such option that becomes
immediately exercisable and vested upon a change of control pursuant to the
terms of the Stock Option Plan or award agreement underlying such option)  to be
canceled in consideration of a cash payment of equivalent cash value and (ii)
the unvested portions of the Cash-Out Stock Options to be




--------------------------------------------------------------------------------




cancelled in consideration of an aggregate cash payment equal to at least ***%
of the aggregate amount that would have been paid with respect to such portions
pursuant to clause (i) had such portions been vested.
SECTION 7.2.    Non-Compete
. Except as Buyer otherwise consents in writing, each Seller hereby agrees that
such Seller (whether on such Seller's own or in association with others, as a
principal, Representative, partner, member, security holder, consultant,
advisor, counselor, independent contractor, owner, investor, participant or in
any other capacity) shall not, at any time during the period from the Closing
Date until the date that is *** after the Closing Date, directly or indirectly
(through an Affiliate or Affiliates or otherwise) engage or participate in, have
any interest in (including, without limitation, through the investment of
capital or lending of money or property or otherwise), Control, manage, operate
or otherwise render any services to, or advise, assist, support, help,
facilitate, aid or encourage in any manner or permit such Seller's name and
reputation to be used by or in connection with (collectively, “Restricted
Activities”), any Person that engages in (either directly or through any
Subsidiary or Affiliate thereof) the Business anywhere in North America or
China; provided that the foregoing shall not prohibit such Seller from having
passive investments of less than *** percent (***%) of the outstanding Capital
Stock of any Person listed for trading on a national stock exchange (as defined
in the Securities Exchange Act of 1934, as amended) or any recognized automatic
quotation system. Without limiting the foregoing, Buyer acknowledges that Acorn
and Enertech ***. Each Seller acknowledges and agrees that there exist a
sufficient number of entities providing products and services the same as or
similar to the Business in North America and China so that enforcement of the
covenants contained herein will not adversely impact the availability of
entities providing such services and products.
SECTION 7.3.    Non-Solicit
.
(a)    Each Seller agrees that such Seller shall not, directly or indirectly
(through an Affiliate or Affiliates or otherwise), either for such Seller or for
any other Person other than the Company or any of its Subsidiaries:
(i)    during the period from the Closing Date until the date that is *** after
the Closing Date, solicit, divert, take away or accept orders for Business in
North America or China from any current or former customer of any Transferred
Company, or any Person whose identity such Seller was given access to through
such Seller's affiliation with any Transferred Company (including prospective
customers); or
(ii)    during the period from the Closing Date until the date that is *** after
the Closing Date, (A)(x) hire, employ or offer to hire or employ, or retain or
engage or offer to retain or engage as a consultant or advisor or in any other
capacity, (y) seek to hire, employ or offer to hire or employ, or seek to retain
or engage or offer to retain or engage as a consultant or advisor or in any
other capacity, or (z) *** solicit the employment or the retention or engagement
as an employee, consultant or advisor or in any other capacity of, any Person
who was employed by any Transferred Company at any time during the *** period
immediately prior to the Closing Date or who thereafter becomes employed by any
Transferred Company (but excluding any Person whose employment with the
Transferred Company is terminated by such Transferred Company without cause)
(collectively, a “Covered Employee”), (B) except as required by applicable Law,
disclose any information about any Covered Employee to any prospective employer
or (C) otherwise solicit or induce any Covered Employee to terminate his or her




--------------------------------------------------------------------------------




employment or arrangement, or otherwise change his or her relationship, with any
Transferred Company.
(b)    Each Seller hereby acknowledges that even an unsuccessful solicitation of
any Covered Employee by such Seller will negatively impact the morale,
commitment and performance of such Covered Employee, and that any such
solicitation of a Covered Employee could cause substantial financial loss to the
Transferred Companies.
SECTION 7.4.    Enforcement.
(a)    Each Seller acknowledges and agrees that the provisions of Section 7.2
and Section 7.3 are reasonable in time and scope and are necessary to protect
the legitimate interests of Buyer.
(b)    The provisions contained in Section 7.2 and Section 7.3 may be altered
and/or waived to be made less restrictive on any Seller with the prior written
waiver of Buyer, without any consent required of any Seller. In the event that
the provisions of Section 7.2 or Section 7.3, or any portion thereof, should
ever be adjudicated by a court of competent jurisdiction in proceedings to which
Buyer is a proper party to exceed the time or geographic or other limitations
permitted by applicable Law, then such provisions shall be deemed reformed to
the maximum time or geographic or other limitations permitted by applicable Law,
as determined by such court in such action, the parties hereto hereby
acknowledging their desire that in such event such action be taken. Without
limiting the foregoing, the covenants contained herein shall be construed as
separate covenants covering their respective subject matters, with respect to
(a) each of the separate political subdivisions in North America and China in
which any Transferred Company or their respective successors or Affiliates now
transact any business or currently propose to transact any business, (b) each
business now conducted by the Transferred Companies or their respective
successors or Affiliates and (c) each Transferred Company and their respective
successors and Affiliates separately.
SECTION 7.5.    Employee Agreements
. Prior to the Closing, the Company shall allow each of the employees listed on
Schedule II to enter into employment agreements with Buyer effective as of the
Closing.
ARTICLE VIII


CONDITIONS PRECEDENT
SECTION 8.1.    Conditions to Each Party's Obligations
. The respective obligations of each party to consummate the purchase and sale
of Shares contemplated by this Agreement are subject to the satisfaction or
waiver (by Buyer and Sellers holding a Majority in Interest) on or prior to the
Closing Date of the following conditions:
(a)    Governmental Consents. All filings required to be made prior to the
Closing Date with, and all consents, approvals, permits and authorizations
required to be obtained prior thereto from, Governmental Entities in connection
with the consummation of the transactions contemplated hereby by any party
hereto shall have been made or obtained, and any timing agreement entered into
with any Governmental Entity shall have expired or been terminated.
(b)    HSR Act. The waiting period (and any extension thereof) applicable to the




--------------------------------------------------------------------------------




transactions contemplated hereby under the HSR Act shall have been terminated or
shall have otherwise expired and any timing agreement entered into with any
Governmental Entity shall have expired or been terminated.
(c)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction and no statute, rule or regulation of any Governmental Entity
preventing the consummation of the purchase and sale of the Shares or any of the
other transactions contemplated hereby shall be in effect; provided, however,
that the party invoking this condition shall have ***.
SECTION 8.2.    Conditions to Obligations of Buyer
. The obligations of Buyer to consummate the purchase and sale of Shares
contemplated by this Agreement are further subject to the satisfaction (or
waiver by Buyer) on or prior to the Closing Date of the following conditions:
(a)    Representations and Warranties of the Company. (i) Each of the
representations and warranties of the Company set forth in Section *** shall be
true and correct (without regard to any qualifications or references to “Company
Material Adverse Effect,” “material” or other materiality qualifications or
references contained in any specific representation or warranty) *** as of the
Closing Date as though made on and as of the Closing Date (other than
representations and warranties made as of another stated date, which
representations and warranties shall have been true as of such date). (ii) Each
of the representations and warranties of the Company set forth in this Agreement
(other than those referred to in Section ***) shall be true and correct (without
regard to any qualifications or references to “Company Material Adverse Effect,”
“material” or other materiality qualifications or references contained in any
specific representation or warranty) as of the Closing Date as though made on
and as of the Closing Date (other than representations and warranties made as of
another stated date, which representations and warranties shall have been true
as of such date)*** ***. Buyer shall have received a certificate signed on
behalf of the Company by an executive officer of the Company to the effect set
forth in this paragraph.
(b)    Representations and Warranties of the Sellers. (i) Each of the
representations and warranties of the Sellers set forth in Section *** shall be
true and correct (without regard to any qualifications or references to “Seller
Material Adverse Effect,” “material” or other materiality qualifications or
references contained in any specific representation or warranty) *** as of the
Closing Date as though made on and as of the Closing Date (other than
representations and warranties made as of another stated date, which
representations and warranties shall have been true as of such date). (ii) Each
of the representations and warranties of the Sellers set forth in this Agreement
(other than those referred to in Section ***) shall be true and correct (without
regard to any qualifications or references to “Seller Material Adverse Effect,”
“material” or other materiality qualifications or references contained in any
specific representation or warranty) as of the Closing Date as though made on
and as of the Closing Date (other than representations and warranties made as of
another stated date, which representations and warranties shall have been true
as of such date)***. Buyer shall have received a certificate signed on behalf of
each of the Sellers by an executive officer of such Seller (or by such Seller,
if such Seller is an individual) to the effect set forth in this paragraph.
(c)    Performance of Obligations of the Company and the Sellers. The Sellers
and the Company shall have performed *** all obligations required to be
performed by them under this Agreement on or prior to the Closing Date, and
Buyer shall have received certificates signed on behalf of the Company and each
Seller by an executive officer of such Person (or, in the case of any Seller
that is an individual, signed by such Seller) Person to such effect.




--------------------------------------------------------------------------------




(d)    No Company Material Adverse Effect. No Company Material Adverse Effect
shall have occurred since the date of this Agreement that is continuing.
(e)    No Seller Material Adverse Effect. No Seller Material Adverse Effect
shall have occurred since the date of this Agreement that is continuing.
(f)    Third Party Consents. The Company shall have obtained consent to the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby from the counterparties to each of the
contracts listed in Section 8.2(f) to the Disclosure Schedule.
SECTION 8.3.    Conditions to Obligations of the Sellers
. The obligations of Sellers to consummate the contribution or purchase and sale
of Shares contemplated by this Agreement are further subject to the satisfaction
(or waiver by the Sellers holding a Majority in Interest) on or prior to the
Closing Date of the following conditions:
(a)    Representations and Warranties. (i) Each of the representations and
warranties of the Buyer set forth in Section *** shall be true and correct ***
as of the Closing Date as though made on and as of the Closing Date (other than
representations and warranties made as of another stated date, which
representations and warranties shall have been true as of such date). (ii) Each
of the representations and warranties of the Buyer set forth in this Agreement
(other than those referred to in Section ***) shall be true and correct *** as
of the Closing Date as though made on and as of the Closing Date (other than
representations and warranties made as of another stated date, which
representations and warranties shall have been true as of such date)***. The
Sellers shall have received a certificate signed on behalf of Buyer by an
executive officer of Buyer to the effect set forth in this paragraph.
(b)    Performance of Obligations of Buyer. Buyer shall have performed *** all
obligations required to be performed by it under this Agreement on or prior to
the Closing Date, and the Sellers shall have received a certificate signed on
behalf of Buyer by an executive officer of Buyer to such effect.
ARTICLE IX


SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND COVENANTS
SECTION 9.1.    Survival of Representations and Warranties
. All representations and warranties contained in this Agreement shall survive
the Closing solely for purposes of Sections 10.1(a) and 10.1(b) and, subject to
representations related to pending matters as described in Section 10.2(c),
shall terminate and expire at the close of business on the date that is ***
after the Closing Date, at which time they will terminate (and no claims may be
made for indemnification under Sections 10.1(a) and 10.1(b) thereafter);
provided that the representations and warranties contained in Section *** and
Section *** shall terminate and expire at the close of business on the date that
is *** after the Closing Date, the representations and warranties contained in
Section *** shall survive *** or until ***, and the representations and
warranties contained in Section *** shall survive the Closing and shall
terminate and expire ***.
SECTION 9.2.    Survival of Covenants




--------------------------------------------------------------------------------




. The covenants and agreements that by their terms apply or are to be performed
in whole or in part after the Closing shall survive for ***, and the covenants
and agreements that by their terms apply or are to be performed in their
entirety on or prior to the Closing shall ***.
ARTICLE X


INDEMNIFICATION
SECTION 10.1.    Obligation to Indemnify
.
(a)    Subject to the expiration of the representations and warranties of the
Sellers as provided in Article IX and the limitations set forth in this
Article X, each Seller, *** with any other Seller, agrees to indemnify and hold
harmless each of Buyer, its Affiliates (including, after the Closing, the
Transferred Companies), and their respective officers, directors, employees,
agents and Representatives (collectively, the “Buyer Indemnitees”) from and
against (i) all Losses to the extent arising from or related to (x) any breach
of the representations and warranties of such Seller contained in Article III of
this Agreement (determined, for purposes of this Section 10.1(a), without regard
to any qualifications or references to “Seller Material Adverse Effect,”
“material,” or any other materiality qualifications or references contained in
any specific representation or warranty); or (y) any breach of any of the
covenants and agreements of such Seller contained in this Agreement that survive
the Closing, and (ii) *** any Losses to the extent arising from any breach of
the representations and warranties of the Company contained in Article IV of
this Agreement (determined, for purposes of this Section 10.1(a), without regard
to any qualifications or references to “Company Material Adverse Effect,”
“material,” or any other materiality qualifications or references contained in
any specific representation or warranty, other than the reference to “Company
Material Adverse Effect” in Section 4.6); provided, however, that no Seller
shall have any Liability under Section 10.1(a)(ii) unless the aggregate of all
Losses for which such Seller would, but for this proviso, be liable, exceeds on
a cumulative basis an amount equal to *** percent (***%) of *** the Final
Purchase Price, and then ***; provided, further, that no Seller shall have any
Liability under Section 10.1(a)(i)(x) or Section 10.1(a)(ii) above for (x) ***
or (y) any breach of Section ***, Section *** or Section ***, which shall be
governed by Article XI. In any event, subject to the last sentence of this
paragraph, the maximum amount for which any Seller shall be Liable in the
aggregate under Section 10.1(a)(ii) shall not exceed *** percent (***%) of such
Seller's Escrow Percentage of the Final Purchase Price (the “Cap”) and the
maximum amount for which any Seller shall be Liable in the aggregate under
Section 10.1(a)(i)(x) shall not exceed *** percent (***%) of *** the Final
Purchase Price. For the avoidance of doubt, any Losses which are subject to the
***% indemnity deductible or *** described in this Section 10.1(a) shall not be
counted toward the Cap. The Liabilities of any Seller under Section 10.1(a)(ii)
that arise as a result of any breach of the representations and warranties
contained in Section 4.17 shall not count towards the Cap, except to the extent
such Liabilities exceed *** percent (***%) of *** the Final Purchase Price.
(b)    Subject to the expiration of the representations and warranties of Buyer
as provided in Article IX and the limitations set forth in this Article X, Buyer
agrees to indemnify and hold harmless each Seller, the Affiliates of each
Seller, and their respective officers, partners, directors, employees, agents
and Representatives (collectively, the “Seller Indemnitees”) from and against
all Losses to the extent arising from or related to (i) any breach of the
representations and warranties of Buyer contained in Article V of this Agreement
(determined, for purposes of this Section 10.1(b), without regard to any




--------------------------------------------------------------------------------




qualifications or references to “Buyer Material Adverse Effect,” “material,” or
any other materiality qualifications or references contained in any specific
representation or warranty) or (ii) any breach of any of the covenants and
agreements of Buyer contained in this Agreement that survive the Closing;
provided, however, that Buyer shall not have any Liability to any Seller (or its
related Seller Indemnitees) under Section 10.1(b)(i) above unless the aggregate
of all Losses for which Buyer would, but for this proviso, be liable to such
Persons exceeds on a cumulative basis an amount equal to *** percent (***%) of
such Seller's Seller Percentage of the Final Purchase Price, and then ***;
provided, further, that Buyer shall not have any Liability under
Section 10.1(b)(i) above ***. In any event, the maximum amount for which Buyer
shall be liable to any Seller (or its related Seller Indemnitees) in the
aggregate under Section 10.1(b)(i) shall not exceed *** percent (***%) of ***
the Final Purchase Price. For the avoidance of doubt, any Losses which are
subject to the ***% indemnity deductible or *** described in this Section
10.1(b) shall not be counted toward such *** percent (***%) limit.
SECTION 10.2.    Indemnification Procedures; Certain Limitations
.
(a)    In order for a Buyer Indemnitee or a Seller Indemnitee (the “Indemnified
Party”) to be entitled to any indemnification provided for under this Agreement
in respect of, arising out of or involving a demand made by, or an Action or
investigation instituted by, any Person (whether or not a party to this
Agreement) (an “Indemnity Claim”), such Indemnified Party must notify the party
obligated to indemnify such Indemnified Party (the “Indemnifying Party”) in
writing, *** of the Indemnity Claim promptly, and in any event within ***, after
such Indemnified Party learns of the Indemnity Claim; provided, however, that
failure to give such notification shall not affect the indemnification provided
hereunder unless the Indemnifying Party shall have been prejudiced as a result
of such failure (except that the Indemnifying Party shall not be liable for any
expenses incurred during the period in which the Indemnified Party failed to
give such notice). Such written notice, in order to be effective, shall
(i) describe such Indemnity Claim ***; (ii) attach copies of all material
written evidence thereof to the date of such notice; and (iii) set forth the
estimated amount of the Losses that have been or may be sustained by an
Indemnified Party. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, within *** after the Indemnified Party's receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Indemnity Claim.
(b)    If an Indemnity Claim is made against an Indemnified Party by a third
party (a “Third Party Claim”), the Indemnif*** Party shall be entitled to
participate in the defense thereof and, if it so chooses, to assume the defense
thereof with counsel selected by the Indemnif*** Party. Should the Indemnif***
Party so elect to assume the defense of a Third Party Claim, the Indemnif***
Party shall not, as long as it conducts such defense, be liable to the
Indemnif*** Party for legal expenses incurred from and after the date of such
assumption by the Indemnif*** Party in connection with the defense thereof. If
the Indemnif*** Party assumes such defense, the Indemnif*** Party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnif*** Party, it being
understood that the Indemnif*** Party shall control such defense. The
Indemnif*** Party shall be liable for the fees and expenses of counsel employed
by the Indemnif*** Party for any period during which the Indemnif*** Party has
not assumed the defense thereof (other than during any period in which the
Indemnif*** Party shall have not yet given notice of the Third Party Claim as
provided above). If the Indemnif*** Party chooses to defend or prosecute any
Third Party Claim, the Indemnifying Party and the Indemnified Party shall
cooperate in the defense or prosecution thereof. Such cooperation shall include
the retention and (upon the Indemnif*** Party's request) the provision to the
Indemnif*** Party of records and information which are relevant to such Third
Party Claim, and making employees and Representatives available on a mutually
convenient basis to provide additional information




--------------------------------------------------------------------------------




and explanation of any material provided hereunder. Whether or not the
Indemnif*** Party shall have assumed the defense of a Third Party Claim, the
Indemnif*** Party shall not admit any Liability with respect to, or pay, settle,
compromise or discharge, such Third Party Claim without the Indemnif*** Party's
prior written consent ***. If the Indemnif*** Party has assumed the defense of a
Third Party Claim, the Indemnif*** Party may only pay, settle, compromise or
discharge a Third Party Claim with the Indemnif*** Party's prior written consent
(which consent shall not be unreasonably withheld, delayed or conditioned);
provided, however, that the Indemnif*** Party may pay, settle, compromise or
discharge such a Third Party Claim without the written consent of the
Indemnif*** Party if such settlement (i) includes a complete and unconditional
release of the Indemnif*** Party from all Liability in respect of such Third
Party Claim; (ii) does not subject the Indemnif*** Party to any injunctive
relief or other equitable remedy; and (iii) does not include a statement or
admission of fault, culpability or failure to act by or on behalf of the
Indemnif*** Party. If the Indemnif*** Party submits to the Indemnif*** Party a
bona fide settlement offer that satisfies the requirements set forth in the
proviso of the immediately preceding sentence and the Indemnified Party refuses
to consent to such settlement, then thereafter the Indemnif*** Party's Liability
to the Indemnif*** Party with respect to such Third Party Claim shall not exceed
the settlement amount included in such settlement offer, and the Indemnif***
Party shall either assume the defense of such Third Party Claim or pay the
Indemnif*** Party's attorney's fees and other out-of-pocket costs incurred
thereafter in continuing the defense of such Third Party Claim.
(c)    The indemnities provided in this Agreement shall survive the Closing;
provided, however, that the indemnities provided under Sections *** shall
terminate when the applicable representation or warranty terminates pursuant to
Article IX, except as to any item as to which the Person to be indemnified shall
have, before the expiration of the applicable period, previously made a claim by
delivering a notice to the Indemnifying Party meeting the requirements of this
Agreement.
(d)    Notwithstanding anything contained in this Agreement to the contrary,
Losses of an Indemnified Party shall be determined without duplication of any
other Loss for which an indemnification claim has been made or could be made
under any other representation, warranty, covenant, or agreement and shall be
*** actually received by the Indemnified Party in connection with the facts
giving rise to the right of indemnification. Each applicable Indemnified Party
shall *** the maximum portion of any Losses of such Indemnified Party. If the
applicable Indemnified Party shall have ***, the applicable Indemnifying Party
shall be liable only for the amount by which such Losses exceeds the amounts
actually *** (subject to the limitations contained in this Article X). If the
applicable Indemnified Party fails to ***, the applicable Indemnifying Party
shall not be required to indemnify the applicable Indemnified Party for that
portion of any Losses that could reasonably be expected to have been recovered
had the applicable Indemnified Party used such *** efforts. Notwithstanding
anything contained in this Agreement to the contrary, Losses of any Indemnified
Party shall be (i) *** any Indemnified Party resulting from the incurrence or
payment of such Losses in the year in which such Loss is incurred and (ii) ***
the Indemnified Party arising from the receipt of indemnity payments hereunder
*** in the year in which such payment is received.
(e)    Notwithstanding anything contained herein to the contrary, no
Indemnifying Party shall be liable for *** actually paid to a third party in a
Third Party Claim by an Indemnified Party.
(f)    The Indemnified Party shall use, and shall cause each of its Affiliates
to use, *** upon and after becoming aware of any facts, matters, failures or
circumstances that would reasonably be expected to result in any Losses that are
indemnifiable hereunder.
(g)    In the event of payment by or on behalf of any Indemnifying Party to any
Indemnified Party (including pursuant to this Article X) in connection with any
claim or demand by any




--------------------------------------------------------------------------------




Person other than the parties hereto or their respective Affiliates, such
Indemnifying Party shall be subrogated to and shall stand in the place of such
Indemnified Party as to any events or circumstances in respect of which such
Indemnified Party may have any right, defense or claim relating to such claim or
demand against any claimant or plaintiff asserting such claim or demand. Such
Indemnified Party shall cooperate with such Indemnifying Party in a reasonable
manner, and at the cost of such Indemnifying Party, in presenting any subrogated
right, defense or claim.
(h)    In the event a claim or any Action for indemnification under this
Article X has been finally determined, the amount of such final determination
shall be paid by the Indemnifying Party to the Indemnified Party on demand by
Wire Transfer. A claim or an Action, and the Liability for and amount of damages
therefor, shall be deemed to be “finally determined” for purposes of this
Article X when the parties to this Agreement have so determined by mutual
agreement or, if disputed, when a final non-appealable Governmental Order has
been entered into with respect to such claim or Action.
(i)    In the event that any Non-Rolling Seller is required to indemnify any
Buyer Indemnitee under this Agreement with respect to any claim asserted in good
faith on or prior to the *** anniversary of the Closing (a “Timely Claim”), the
Non-Rolling Sellers and the Buyer shall cause such amount to be paid from the
Escrow Account (to the extent available), and such payment shall be deemed to be
made by such Non-Rolling Seller in satisfaction of such claim to the extent of
such payment. The Buyer and the Non-Rolling Sellers shall keep a ledger of any
distributions made from the Escrow Account. On the *** anniversary of the
Closing, the non-Rolling Sellers and the Buyer shall cause all amounts then
remaining in the Escrow Account to be released and paid to the Non-Rolling
Sellers (pro rata, based on the proportion of the amount remaining in the Escrow
Account attributable to each Non-Rolling Seller at that time); provided,
however, that if any Timely Claim remains pending on such anniversary, the
amount of such Timely Claim shall not be so released until such Timely Claim is
resolved and any payment required to be made with respect to such Timely Claim
is made.
SECTION 10.3.    Exclusive Remedies
. Each party acknowledges and agrees that: (a) following the Closing, ***; and
(b) following the Closing, the indemnification provisions of this Article X and
Article XI shall be *** for any breach of the covenants and agreements contained
herein that by their terms apply or are to be performed in whole or in part
after the Closing.
ARTICLE XI


TAX MATTERS
SECTION 11.1.    Tax Indemnity
.
(a)    Indemnity. Each Seller agrees, *** with any other Seller, to indemnify
and hold harmless the Buyer Indemnitees against *** the following Taxes and,
except as otherwise provided in Section 11.4, against *** any Loss, including
reasonable fees for attorneys and other outside consultants incurred in
contesting or otherwise in connection with any such Taxes (each such Loss a “Tax
Contest Expense”): (i) (x) Taxes imposed on or with respect to the Transferred
Companies, or for which the Transferred Companies are otherwise liable as an
indemnitor, transferee or successor under Law or a contract entered into prior
to the Closing, for taxable periods ending on or before the Closing Date and




--------------------------------------------------------------------------------




(y) with respect to taxable periods beginning on or before the Closing Date and
ending after the Closing Date (“Straddle Periods”), Taxes imposed on or with
respect to the Transferred Companies, or to which the Transferred Companies are
otherwise liable as an indemnitor, transferee or successor under Law or a
contract entered into prior to the Closing, that are allocable, pursuant to
Section 11.1(b), to the portion of such period ending on the Closing Date;
(ii) Taxes to the extent arising from or related to any breach of the
representations and warranties contained in Section *** (determined without
regard to any qualification or references to “material” or any other materiality
qualification or reference contained therein) or the breach of any covenant
contained in Section ***; (iii) Taxes for which any of the Transferred Companies
(or any predecessor thereof) is held liable under Section 1.1502-6 of the
Treasury Regulations (or any similar provision of Law) by reason of such entity
being included in any consolidated, affiliated, combined or unitary group at any
time on or before the Closing Date; and (iv) Taxes of Sellers or any of their
Affiliates (other than the Transferred Companies) for any Tax period (including,
without limitation, Taxes arising as a result of the transactions contemplated
by this Agreement); provided, however, that the Sellers shall not have any
obligation or Liability to indemnify Buyer or the Transferred Companies pursuant
to this Section 11.1 (x) for any Taxes, to the extent that the Purchase Price is
reduced by reason of the inclusion of such Taxes in determining Current
Liabilities or Debt Adjustment; (y) for any Taxes that result from any actual or
deemed election (if any) under Section 338 of the Code or any similar provisions
of state, local, or foreign Law as a result of the purchase of the Shares; and
(z) for any Taxes imposed on the Transferred Companies or for which the
Transferred Companies may otherwise be liable as a result of transactions
occurring on the Closing Date that are properly allocable (based on, among other
relevant factors, the factors set forth in Treasury
Regulations Section 1.1502-76(b)(1)(ii)(B)) to the portion of the Closing Date
after the Closing, to the extent such actions or transactions were effected by
Buyer, at Buyer's direction or while the Transferred Companies were under
Buyer's Control.
(b)    In the case of Taxes that are payable with respect to a Straddle Period,
the portion of any such Tax that is allocable to the portion of the period
ending on the Closing Date shall be:
(i)    in the case of Taxes that are either (x) based upon or related to income
or receipts or (y) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible) (other than
conveyances pursuant to this Agreement), deemed equal to the amount which would
be payable if the taxable year ended on the Closing Date; and
(ii)    in the case of Taxes imposed on a periodic basis with respect to the
assets of the Transferred Companies, or otherwise measured by the level of any
item, deemed to be the amount of such Taxes for the entire period (or, in the
case of such Taxes determined on an arrears basis, the amount of such Taxes for
the immediately preceding period), multiplied by a fraction the numerator of
which is the number of calendar days in the period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
period.
SECTION 11.2.    Returns and Payments
.
(a)    The Sellers shall be responsible for preparing and filing (or causing to
be prepared and filed) all Tax Returns of the Transferred Companies for all
taxable periods ending on or before the Closing Date, and Buyer shall be
responsible for preparing and filing (or causing to be prepared and filed) all
other Tax Returns of the Transferred Companies. With respect to all such Tax
Returns that relate to taxable periods ending on or before the Closing Date or
the portion of the Straddle Periods ending on the Closing Date, (i) such Tax
Returns shall be filed in a manner consistent with past practice and no position
shall be taken, election made, or method adopted that is inconsistent with
positions taken, elections made,




--------------------------------------------------------------------------------




or methods used in prior periods in filing such Tax Returns (including
inconsistent positions which would have the effect of accelerating income to
periods for which the Sellers are liable or deferring deductions to periods for
which Buyer is liable) unless required by Law, and (ii) such Tax Returns shall
be submitted to the other party not later than *** prior to the due date for
filing such Tax Returns (or, if such due date is within *** following the
Closing Date, as promptly as practicable following the Closing Date) for review
and approval by such other party, which approval may not be unreasonably
withheld, delayed or conditioned.
(b)    In any case where a party is required to file a Tax Return (the “Filing
Party”) on which there is shown an amount of Tax that is allocable to the other
party (the “Non-Filing Party”), the Non-Filing Party shall pay to the Filing
Party the amount so allocated to it pursuant to Section 11.1 in accordance with
the provisions of Section 11.5.
SECTION 11.3.    Refunds
. Any refund (including any interest paid by a Taxing Authority with respect
thereto and net of any cost to Buyer and its Affiliates attributable to the
obtaining and receipt of such refund) of or credit for Taxes of or relating to
any of the Transferred Companies for any taxable period ending on or prior to
the Closing Date or for any Liability of Taxes for which the Sellers are liable
pursuant to this Agreement shall be the property of the Sellers (on a pro rata
basis based on their Seller Percentages), but in each case, only to the extent
such Taxes were actually paid by the Sellers or any of the Transferred Companies
prior to the Closing Date or taken into account as a Current Liability in
determining the Working Capital Adjustment or paid by the Sellers after the
Closing Date. If such a refund is received by or otherwise credited to Buyer, or
the Transferred Companies, it shall be paid over promptly to the Sellers (and
all interest actually received from a Taxing Authority with respect to such a
refund shall also be paid over to the Sellers at such time). Notwithstanding the
foregoing, no refund or credit shall be the property of any Seller or payable to
any Seller to the extent such refund or credit (a) arises as the result of a
carryback of a loss or other Tax benefit from that is allocable to a taxable
period (or portion thereof) beginning on or after the Closing Date or (b) was
specifically taken into account as a Current Asset in the determination of the
Working Capital Adjustment. To the extent any such refund or credit is
subsequently disallowed or required to be returned to the applicable Taxing
Authority, the Sellers agree promptly to repay the amount of such refund or
credit, together with any interest, penalties or other additional amounts
imposed by such Taxing Authority, to Buyer.
SECTION 11.4.    Contests
.
(a)    After the Closing Date, Buyer shall promptly notify the Sellers or the
Sellers shall promptly notify Buyer in writing of any written notice of a
proposed assessment or claim in a Tax Contest of or relating to Buyer, the
Sellers, or the Transferred Companies which, if determined adversely to the
taxpayer, would be grounds for indemnification under this Article XI; provided,
however, that a failure to give such notice will not affect the rights of a
party to indemnification under this Agreement except to the extent, if any, that
(i) but for such failure, the other party could have avoided all or a portion of
the Tax Liability in question or (ii) such failure otherwise ***.
(b)    In the case of a Tax Contest that (i) relates solely to periods ending on
or before *** or (ii) relates solely to a Liability for Taxes for which the
Sellers could have to indemnify Buyer or the Transferred Companies pursuant to
this Agreement, the Sellers shall have the right to control the conduct of such
Tax Contest; provided that Buyer shall have the right to participate in all such
Tax Contests.




--------------------------------------------------------------------------------




Buyer shall control all other Tax Contests; provided that the Sellers shall have
the right to participate in all Tax Contests that are ***.
(c)    None of Buyer or the Transferred Companies or any Affiliate of any of the
foregoing, nor any Seller nor any Affiliate of any Seller, shall enter into any
compromise or agree to settle any claim pursuant to any Tax Contest that would
adversely affect any other such party for any year without the written consent
of such other party, which consent may not be unreasonably withheld or delayed.
The Company, Buyer and the Sellers agree to cooperate in the defense against or
compromise of any Tax Contest.
SECTION 11.5.    Time of Payment
. Payment by the party liable under Section 11.1 of any amount due under this
Article XI in respect of Taxes or Tax Contest Expenses shall be made (a) if such
amount is not the subject of a claim, dispute, or Action for indemnification
under this Article XI, at least *** before the due date of the applicable
estimated or final Tax Return required to be filed by the Filing Party on which
is required to be reported Tax for which the Non-Filing Party is responsible
under Section 11.1 and (b) if such amount is the subject of a claim, dispute, or
Action for indemnification under this Article XI, when such claim, dispute, or
Action is finally determined. A claim, dispute, or Action, and the Liability for
and amount of Taxes or Tax Contest Expenses related thereto, shall be deemed to
be “finally determined” for purposes of this Article XI when the parties to this
Agreement have so determined by mutual agreement or, if disputed, when a final
non-appealable Governmental Order has been entered into with respect to such
claim or Action.
SECTION 11.6.    Cooperation and Exchange of Information
. The Company, the Sellers and Buyer agree to provide one another with such
cooperation and information as any of them reasonably may request in filing any
Tax Return, amended Tax Return or claim for refund, determining a Liability for
Taxes or a right to a refund of Taxes, participating in or conducting any audit
or other proceeding in respect of Taxes of the Transferred Companies. Such
cooperation and information shall include providing copies of relevant Tax
Returns or relevant portions thereof, together with accompanying schedules,
related work papers and documents relating to rulings or other determinations by
any Taxing Authority. The Company, the Sellers and Buyer shall make their
employees available on a basis mutually-convenient to both parties to provide
explanations of any documents or information provided hereunder. Each such party
shall retain all Tax Returns, schedules and work papers, records and other
documents in its possession relating to Tax matters of the Transferred Companies
for each taxable period first ending after the Closing Date and for all prior
taxable periods until the later of (a) the expirations of the statutes of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions (except to the extent that the other party
has been notified in writing of such extensions for the respective Tax periods)
or (b) *** following the due date (without extension) for such Tax Returns. Any
information obtained under this Section 11.6 shall be kept confidential except
as may be otherwise necessary in connection with the filing of Tax Returns or
claims for refund or in connection with any Tax Contest.
SECTION 11.7.    Miscellaneous
.
(a)    The Sellers and Buyer agree to treat all payments made by any of them to
or for the benefit of the other (including any payments to the Transferred
Companies) under Article X, under this




--------------------------------------------------------------------------------




Article XI, or under other indemnity provisions of this Agreement as adjustments
to the Purchase Price for Tax purposes and agree that such treatment shall
govern for purposes hereof.
(b)    Notwithstanding any provision in this Agreement to the contrary, the
obligations of the parties set forth in this Article XI shall be unconditional
and absolute and shall remain in effect until *** after the expiration of the
applicable statute of limitations.
(c)    To the extent any provision of Article X conflicts with this Article XI,
this Article XI shall control, and, for the avoidance of doubt, Section 10.2(b)
shall not apply to any matter governed by this Article XI.
(d)    All excise, sales, use, transaction, conveyance, stock transfer,
value-added, transfer (including real property transfer or gains), stamp,
documentary, filing, recordation, and other similar Taxes, levies, or
assessments, together with any interest, additions, or penalties with respect
thereto and any interest in respect of such additions or penalties (“Transfer
Taxes”), resulting from the transactions contemplated by this Agreement shall be
borne by ***. Any Tax Return required to be filed with respect to the Transfer
Taxes shall be prepared and filed by the party responsible under applicable Law
for filing such Tax Return with respect to Transfer Taxes. The parties shall
cooperate in good faith to prepare and file such Tax Returns and the costs of
preparing such Tax Returns shall be borne by ***. Sellers or Buyer, as the case
may be, shall indemnify and hold harmless the other party against any Transfer
Taxes or costs allocated to Sellers or Buyer, as the case may be, pursuant to
the preceding sentence.
(e)    In the event that any cash payment is payable by Buyer to the Sellers
pursuant to Article X or Article XI of this Agreement, then, notwithstanding
such provision, such payment shall only be in cash to the Non-Rolling Sellers,
and such payment to the other Sellers shall be made in shares of the Buyer,
based on the same valuation per share as is implied by the Contribution
Agreements.
ARTICLE XII


TERMINATION PRIOR TO CLOSING
SECTION 12.1.    Termination of Agreement
. This Agreement may be terminated in writing only as follows:
(a)    by the Sellers holding a Majority in Interest or Buyer at any time prior
to the Closing, in the event of the issuance of a final, non-appealable
Governmental Order that prohibits or restrains any party from consummating the
transactions contemplated hereby;
(b)    by the Sellers holding a Majority in Interest or Buyer at any time prior
to the Closing, if the Closing has not occurred on or prior to ***, unless the
failure of the Closing to occur results from ***;
(c)    by mutual written consent of the Sellers holding a Majority in Interest
and Buyer at any time prior to the Closing;
(d)    by Buyer at any time prior to the Closing, if there shall have been a
breach of any of the covenants or agreements or any of the representations or
warranties set forth in this Agreement on the part of the Company or any
Seller***, and such breach remains uncured *** after Buyer has notified




--------------------------------------------------------------------------------




the breaching party of such breach in writing; or
(e)    by Sellers holding a Majority in Interest at any time prior to the
Closing, if there shall have been a breach of any of the covenants or agreements
or any of the representations or warranties set forth in this Agreement on the
part of Buyer***, and such breach remains uncured *** after Buyer has been
notified of such breach in writing.
SECTION 12.2.    Survival
. If this Agreement is terminated and the transactions contemplated hereby are
not consummated as described above, this Agreement will become null and void and
of no further force and effect, except for (a) the provisions of *** and
(b) rights and obligations arising from any breach of this Agreement prior to
such termination.
ARTICLE XIII


GENERAL PROVISIONS
SECTION 13.1.    Fees and Expenses
. Whether or not the purchase and sale of the Shares is consummated, each party
hereto shall pay its own fees and expenses incident to preparing for, entering
into and carrying out this Agreement and the consummation of the transactions
contemplated hereby.
SECTION 13.2.    Notices
. All notices, requests, demands, waivers and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been duly given or made if (i) delivered personally,
(ii) mailed by certified or registered mail with postage prepaid, (iii) sent by
next-Business Day or overnight mail or delivery, or (iv) sent by facsimile or
email, provided that delivery of such facsimile or email is promptly confirmed,
as follows (or at such other address for a party as shall be specified by like
notice):
(i)    if to Buyer, to
Energy Capital Partners
11943 El Camino Real, Suite 220
San Diego, California 92130
Fax: (858) 703-4401
Attention: ***
Email: ***@ECPartners.com
with a copy to:
Latham & Watkins LLP




--------------------------------------------------------------------------------




355 South Grand Avenue
Los Angeles, CA 90071-1560
Fax: (213) 891-8763
Attention: David B. Rogers and Ora T. Fisher
Email: David.Rogers@LW.com and Ora.Fisher@LW.com
(ii)    if to the Sellers, to
Acorn Energy, Inc.
4 W. Rockland Road
Post Office Box 9
Montchanin, DE 19710
Fax: (302) 656-1703
Attention: ***
Email: ***@acornenergy.com
EnerTech Capital Partners III, L.P.
Building D Suite 105
625 W. Ridge Pike
Conshohocken, PA 19428
Fax: (484) 582-1091
Attention: ***
Email: ***@enertechcapital.com
William J. McMahon
***
Fax: ***
Attention: William J. McMahon
Email: ***@bellsouth.net
Michael F. Mattes
***




--------------------------------------------------------------------------------




Fax: ***
Attention: Michael F. Mattes
Email: ***@comporium.net
Eric B. Dana
***
Fax: ***
Attention: Eric B. Dana
Email: ***@aol.com
and
Joe B. Cogdell, Jr.
***
Fax: ***
Attention: Joe B. Cogdell, Jr.
Email: ***@gmail.com
with copies to:
Eilenberg & Krause L.L.P.
11 E 44th Street, 19th Floor
New York, NY 10017
Fax: (212) 986-2399
Attention: Sheldon Krause
Email: sk@ezlaw.com
and
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2808
Fax: (215) 994-2222




--------------------------------------------------------------------------------




Attention: Ian A. Hartman
Email: ian.hartman@dechert.com
if to the Company, to
CoaLogix, Inc.
11707 Steele Creek Road
Charlotte, NC 28273
Fax: (704) 827-8935
Attention: ***
Email: ***@coalogix.com
with a copy to:
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, NY 10112
Fax: (646) 710-1002
Attention: Jonathan M.A. Melmed
Email: jmelmed@chadbourne.com
All such notices, requests, demands, waivers and other communications will be
deemed to have been received (w) if by personal delivery, on the day of such
delivery, (x) if by certified or registered mail, on the fifth Business Day
after the mailing thereof, (y) if by next-Business Day or overnight mail or
delivery, on the day delivered or (z) if by fax or email prior to 5:00 p.m. at
the place of receipt, on the day on which such fax or email was sent, provided
that a copy is also sent by certified or registered mail.
SECTION 13.3.    Interpretation
. When a reference is made in this Agreement to an Article, a Section, a clause,
an Exhibit or a Schedule, that reference is to an Article, a Section or a clause
of, or an Exhibit or a Schedule to, this Agreement unless otherwise indicated.
Any fact or item disclosed in any section of the Disclosure Schedule will be
deemed disclosed in all other sections of the Disclosure Schedule to which the
relevance of such fact or item is reasonably apparent on the face of such
disclosure. Disclosure of any item in the Disclosure Schedule will not be deemed
an admission that such item represents a material item, fact, exception of fact,
event or circumstance or that occurrence or non-occurrence of any change or
effect related to such item would result in a Seller Material Adverse Effect, a
Company Material Adverse Effect or a Buyer Material Adverse Effect. The table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation,” whether or not they are in fact following




--------------------------------------------------------------------------------




by those words or words of like import. Whenever the singular is used herein,
the same will include the plural, and whenever the plural is used herein, the
same will include the singular, where appropriate. All Exhibits, Schedules and
the Disclosure Schedule annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized term used in any Exhibit, Schedule or section of the
Disclosure Schedule but not otherwise defined therein will have the meaning
given to such term in this Agreement. Any reference to “days” means calendar
days unless Business Days are expressly specified. If any action under this
Agreement is required to be done or taken on a day that is not a Business Day,
then such action shall be required to be done or taken not on such day but on
the first succeeding Business Day thereafter. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. This Agreement is to be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted. References to any statute,
listing rule, rule, standard, regulation or other Law will be deemed to include
a reference to the corresponding rules and regulations, if any, and each of them
as amended, modified, supplemented, consolidated, replaced or rewritten from
time to time. References to any section of any statute, listing rule, rule,
standard, regulation or other Law will be deemed to include any successor to
such section. References to “$” or “dollars” are references to United States
dollars.
SECTION 13.4.    Entire Agreement; Third-Party Beneficiaries
. Except as otherwise expressly provided herein, this Agreement, the
Contribution Agreements and the Escrow Agreement constitute the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and undertakings, both written and oral, other than the
Confidentiality Agreement to the extent not in conflict with this Agreement,
among or on behalf of the Company, the Sellers, the Buyer and their respective
Affiliates with respect to the subject matter hereof. Except as provided in
Section 6.11 with respect to D&O Indemnified Persons, in Article X with respect
to Buyer Indemnitees and Seller Indemnitees, and in Article XI with respect to
the parties entitled to indemnification thereunder, this Agreement is for the
sole benefit of the parties to this Agreement and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
SECTION 13.5.    Governing Law
. This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of laws thereof.
SECTION 13.6.    Assignment
. Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of Law or
otherwise by either of the parties without the prior written consent of the
Buyer and Sellers holding a Majority in Interest, in the case of an assignment
by any Seller, or the Sellers holding a Majority in Interest, in the case of an
assignment by Buyer, and any such assignment that is not consented to shall be
null and void; provided, however that Buyer may assign any of its rights,
interests or obligations under this Agreement in whole or in part to any of its
Affiliates without any consent of the Sellers or the Company. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.




--------------------------------------------------------------------------------




SECTION 13.7.    Dispute Resolution; Enforcement
.
(a)    In the event of any dispute arising under this Agreement, prior to the
commencement of litigation, a senior officer of each of the parties engaged in
such dispute shall attempt in good faith to resolve the dispute consistent with
the terms of this Agreement. If they are unable to resolve the dispute in this
manner within a reasonable period of time, the parties may pursue judicial
remedies with respect to such dispute.
(b)    Each of the parties hereto hereby irrevocably and unconditionally submits
to the exclusive jurisdiction of the Delaware Court of Chancery or, if under
applicable Law exclusive jurisdiction over the matter is vested in the federal
courts, any court of the United States located in the state of Delaware, for
purposes of enforcing this Agreement or determining any claim arising from or
related to the transactions contemplated by this Agreement. In any such Action,
each of the parties hereto irrevocably and unconditionally waives and agrees not
to assert by way of motion, as a defense or otherwise any claim that it is not
subject to the jurisdiction of the Delaware Court of Chancery, or, if under
applicable Law exclusive jurisdiction over the matter is vested in the federal
courts, any court of the United States located in the state of Delaware, that
such Action is not subject to the jurisdiction of the Delaware Court of
Chancery, or, if under applicable Law exclusive jurisdiction over the matter is
vested in the federal courts, any court of the United States located in the
state of Delaware, that such Action is brought in an inconvenient forum or that
the venue of such Action is improper. Each party also agrees that any final and
unappealable judgment against a party hereto in connection with any Action shall
be conclusive and binding on such party and that such award or judgment may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment. Each
party hereto agrees that any process or other paper to be served in connection
with any Action under this Agreement shall, if delivered, sent or mailed in
accordance with Section 13.2, constitute good, proper and sufficient service
thereof.
SECTION 13.8.    Severability; Amendment and Waiver
.
(a)    Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
(b)    This Agreement may be amended, or the terms hereof waived, only by a
written instrument signed by (i) Buyer and (ii) either (x) Sellers holding a
Majority in Interest if the amendment or waiver would affect the rights and
obligations of the Company (if prior to the Closing) or of the Sellers
generally, without any disparate impact on one or more Sellers, or
(y) otherwise, each Seller whose rights and obligations hereunder would be
affected thereby; provided that this Section 13.8(b) may be amended only by a
written instrument signed by Buyer and all the Sellers.
(c)    No delay on the part of any party in exercising any right, power or
privilege




--------------------------------------------------------------------------------




hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, preclude any further exercise thereof or
the exercise of any other such right, power or privilege.
SECTION 13.9.    Specific Performance
. Subject to Section 10.3, the parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Subject to
Section 10.3, it is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity.
SECTION 13.10.    Counterparts
. This Agreement may be executed in one or more counterparts, and by the
different parties to each such agreement in separate counterparts, each of which
when executed will be deemed to be an original but all of which taken together
will constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other means of electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 13.11.    WAIVER OF JURY TRIAL
. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THE TRANSACTION AGREEMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS.
[Remainder of this page intentionally left blank.]


[Signature Page to Stock Purchase and Contribution Agreement]
 
IN WITNESS WHEREOF, the Company, the Sellers and Buyer have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.
COALOGIX, INC.
By:
 
 William J. McMahon
 
 President and Chief Executive Officer
 
 





--------------------------------------------------------------------------------




 
 
COALOGIX HOLDINGS, INC.
 
 
 
 
By:
 
 Andrew D. Singer
 
 President
 
 
 
 
ACORN ENERGY, INC.
By:
 
 John A. Moore
 
 President and Chief Executive Officer
 
 
 
 
ENERTECH CAPITAL PARTNERS III, L.P.


By: ECPIII Management, L.P., its General Partner


By: ECPIII Management LLC, its General Partner
By:
 
      Scott Ungerer
 
      President and Chief Executive Officer
 
 
 
 
WILLIAM J. MCMAHON
 
 
 
 





--------------------------------------------------------------------------------




 
 




MICHAEL F. MATTES
 
 
 
 
 
 
 
ERIC B. DANA
 
 
 
 
 
 
JOE B. COGDELL, JR.
 
 
 
 



Schedule I




--------------------------------------------------------------------------------






Stockholders of CoaLogix Inc.
Stockholder
Shares held
Seller Percentage
Escrow Percentage
Acorn Energy, Inc.
3,280,211


72.28
%
72.69
%
***
***


***


***


***
***


***


***


Joe B. Cogdell, Jr.
10,417


0.23
%
—
%
***
***


***


***


William J. McMahon
6,944


0.15
%
—
%
Total
4,538,458


100
%
100
%







Schedule II


Knowledge Holders
***
***
***
***
***
***
***







